 

Exhibit 10.1 

 

Execution Version

 

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
OPTIMAL BLUE HOLDCO, LLC,
A DELAWARE LIMITED LIABILITY COMPANY



Dated September 15, 2020



 

by and among



 

OPTIMAL BLUE HOLDCO, LLC

 

AND THE

 

OTHER PARTIES HERETO

 

THE MEMBERSHIP INTERESTS AND UNITS ISSUED PURSUANT TO THIS AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT (COLLECTIVELY, THE “LLC INTERESTS”) HAVE NOT
BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER ANY OTHER APPLICABLE SECURITIES LAWS. THE LLC INTERESTS MAY NOT BE SOLD,
ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE
REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND COMPLIANCE WITH
THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFER SET FORTH HEREIN.

 

THE LLC INTERESTS ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER
SPECIFIED IN THIS AGREEMENT, AND IN CERTAIN CASES THE 2020 MANAGEMENT INCENTIVE
PLAN OF THE COMPANY, AND THE COMPANY RESERVES THE RIGHT TO REFUSE THE TRANSFER
OF SUCH INTERESTS UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO ANY
TRANSFER. A COPY OF THIS AGREEMENT SHALL BE PROMPTLY FURNISHED BY THE COMPANY TO
A HOLDER OF ANY LLC INTERESTS UPON WRITTEN REQUEST AND WITHOUT CHARGE.

 



 

 

 

Table of Contents

 

Page

 

Article I        REPRESENTATIONS AND WARRANTIES OF THE PARTIES 2
1.1   Representations and Warranties of the Company 2 1.2   Representations and
Warranties of the Members 2 Article II        ORGANIZATION 3 2.1   Formation of
Company 3 2.2   Name 3 2.3   Office; Agent for Service of Process 3 2.4   Term 4
2.5   Purpose and Scope 4 2.6   Authorized Acts 4 2.7   Fiscal Year 5 Article
III        MEMBERS; CONTRIBUTIONS 5 3.1   Initial Capital Contributions 5
3.2   Interest Payments 5 3.3   Ownership and Issuance of Units 5 3.4   Vesting
of Management Units; Profits Interests 6 3.5   Call Rights and Forfeiture 8
3.6   Voting Rights 10 3.7   Withdrawals 10 3.8   Liability of the Members
Generally 10 3.9   Capital Accounts 10 Article IV        MANAGEMENT 11
4.1   Management and Control of the Company 11 4.2   Member Consent Required for
Action 14 4.3   Selection Criteria 15 4.4   Certain Rights 15
4.5   Indemnification 15 4.6   Expense Sharing 18 Article
V          DISTRIBUTIONS 18 5.1   Distributions Generally 18

 



-i-

 

 

Table of Contents
(continued)



 

Page

 

5.2   Regular Distributions 18 5.3   Tax Distributions 19 5.4   Distributions of
Securities 19 5.5   Restricted Distributions 19 5.6   Withholding Tax Payments
and Obligations 20 Article VI        ALLOCATIONS 20 6.1   General Application 20
6.2   Loss Limitation 21 6.3   Special Allocations 21 6.4   Transfer of Interest
22 6.5   Tax Allocations 23 Article VII        ACCOUNTING AND TAX MATTERS 24
7.1   Tax Returns 24 7.2   Tax Controversies 24 7.3   Accounting Methods;
Elections; Information 25 7.4   Partnership Status 25 Article
VIII        TRANSFERS OF UNITS 26 8.1   Restrictions on Transfers of Units 26
8.2   Tag-Along Rights 27 8.3   Transfers in Violation of Agreement 30 Article
IX        LIQUIDITY RIGHTS 30 9.1   Put Rights; Duty to Negotiate; Appraisal 30
9.2   Management Member Put Rights; Appraisal 32 9.3   Significant Transactions
34 9.4   Call Rights 35 Article X        TAKE-ALONG RIGHT 37 10.1   Take-Along
Right 37 Article XI        REDEMPTION RIGHTS 38 11.1   Redemption of Units 38
11.2   Redemption Closing 39

 



-ii-

 

 

Table of Contents
(continued)

 

Page

 

11.3   Failure to Redeem 39 Article XII   PRE-EMPTIVE RIGHTS 40 12.1   Issuance
of New Units 40 Article XIII   ACCESS, INFORMATION RIGHTS, CONFIDENTIALITY AND
ADDITIONAL AGREEMENTS 41 13.1   Board Access 41 13.2   Information Rights 42
13.3   Confidentiality 43 Article XIV   AMENDMENT AND TERMINATION 43
14.1   Amendment and Waiver 43 14.2   Amendments by the Board 43
14.3   Termination of Agreement 43 14.4   Termination as to a Party 44 Article
XV   DISSOLUTION; LIQUIDATION 44 15.1   Dissolution 44 15.2   Final Accounting
44 15.3   Liquidation 44 15.4   Cancellation of Certificate 45 Article
XVI   MISCELLANEOUS 45 16.1   Certain Defined Terms 45 16.2   Severability 61
16.3   Entire Agreement 61 16.4   Successors and Assigns 61 16.5   Counterparts
61 16.6   Remedies 61 16.7   Notices 61 16.8   Governing Law 62
16.9   Descriptive Headings 62 16.10   Business Opportunities 63
16.11   Appointment of Board as Attorney-in-Fact 63

 



-iii-

 

 

Table of Contents
(continued)

 

Page

 

16.12   Limited Authorization of Board 64 16.13   No Third Party Beneficiaries
64 16.14   Other Instruments and Acts 64 16.15   Construction 64 16.16   Waiver
of Action for Partition 65 16.17   Relations with Members 65 16.18   Accounting
Considerations 65

 



-iv-

 



 

Schedules

 

Schedule I – List of Members

Schedule II – Intercompany Agreements

Schedule III – Company Notes

 

Exhibits

 

Exhibit A – Notice

Exhibit B – Form of Joinder Agreement

Exhibit C – Company Incentive Plan

 





 





 

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
OPTIMAL BLUE HOLDCO, LLC
A DELAWARE LIMITED LIABILITY COMPANY

 

This Amended and Restated Limited Liability Company Agreement (this “Agreement”)
is entered into as of September 15, 2020, by and among (i) Optimal Blue Holdco,
LLC, a Delaware limited liability company (the “Company”), (ii) THL Optimal Blue
Blocker Corp., a Delaware corporation (“THL Holding Company”, and along with the
direct or indirect owners of its equity securities, as applicable, “THL” or the
“THL Holders”), (iii) Black Knight Technologies, LLC, a Delaware limited
liability company (“Parent”) (iv) Cannae Holdings, LLC, a Delaware limited
liability company (“Cannae”), (v) Black Knight, Inc., a Delaware corporation
(“Black Knight”) (solely for the purposes of Article VII, Article IX, Article XI
and Article XVI) and (vi) the other Persons that may from time to time become
parties hereto in accordance with the terms hereof. The THL Holders, Cannae,
Parent, each member of management who hereafter is granted Class B Units
pursuant to the Company Incentive Plan and becomes a party hereto (each, a
“Management Member”), and each other Person that is or may become listed on
Schedule I hereto in accordance with the Agreement are sometimes referred to
herein collectively as the “Members” and individually as a “Member.” Certain
capitalized terms used herein are defined in Section 16.1.

 

Whereas, the Company was formed as a Delaware limited liability company under
the name “Optimal Blue Holdco, LLC” effective as of September 3, 2020 by the
filing of a Certificate of Formation with the Delaware Secretary of State;

 

Whereas, the Company initially adopted a limited liability company agreement
dated as of September 3, 2020 (the “Original Agreement”);

 

Whereas, on July 26, 2020, Black Knight, GTCR Fund XI/C LP, a Delaware limited
partnership (“GTCR Fund XI/C”), GTCR/OB Blocker Corp., a Delaware corporation
(“GTCR Blocker”), GTCR/OB Splitter LP, a Delaware limited partnership, OB
Holdings I, LLC, a Delaware limited liability company (“OB Holdings” and,
together with GTCR Fund XI/C, the “Sellers”), OB Acquisition, LLC, a Delaware
limited liability company (“OB Acquisition”), and OB Holdings in its capacity as
the Seller Representative, entered into that certain Equity Purchase Agreement
(as it may be amended, modified or otherwise supplemented from time to time, the
“Equity Purchase Agreement”), pursuant to which the Company and Black Knight
Optimal Blue, Inc., a Delaware corporation and wholly-owned subsidiary of the
Company (“Blocker Purchaser”), as Black Knight’s permitted assignees under the
Equity Purchase Agreement, will acquire from the Sellers all of the issued and
outstanding equity in OB Acquisition and GTCR Blocker (such transaction, the
“Transaction”);

 

Whereas, on July 26, 2020, Black Knight entered into those certain Forward
Purchase Agreements with each of Cannae and THL (the “Forward Purchase
Agreements”), pursuant to which each of Cannae and THL agreed to purchase Class
A Units of the Company subject to the terms and conditions therein;

 



 

 

 

Whereas, on September 15, 2020, Parent (i) made (or caused to be made) a capital
contribution and (ii) contributed (or caused to be contributed) all of the
equity interests of Compass Analytics, LLC, a California limited liability
company (“Compass”), to the Company in exchange for Class A Units, pursuant to
that certain Contribution Agreement by and among Black Knight InfoServ, LLC, a
Delaware limited liability company, Parent, the Company, Blocker Purchaser, OB
Acquisition, Optimal Blue Holdings, LLC, a Delaware limited liability company,
and Compass (the “Contribution Agreement”) subject to the terms and conditions
therein;

 

Whereas, the Company wishes to grant Class B Units to certain members of
management from time to time subject to the terms set forth herein, in the
Company Incentive Plan and in the Award Agreements; and

 

Whereas, in connection with the transactions contemplated by the Contribution
Agreement, the Equity Purchase Agreement and the Forward Purchase Agreements,
the parties hereto desire to amend and restate the Original Agreement in its
entirety.

 

Now, Therefore, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

Article I
REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

1.1           Representations and Warranties of the Company. The Company hereby
represents and warrants to each Member that as of the date of this Agreement:

 

(a)              it is a limited liability company duly formed, validly existing
and in good standing under the laws of the state of its formation, it has full
power and authority to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby, and the execution, delivery and
performance by it of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary limited liability
company action;

 

(b)              this Agreement has been duly and validly executed and delivered
by it and (assuming the due execution hereof by the Members) constitutes a legal
and binding obligation of the Company, enforceable against it in accordance with
its terms; and

 

(c)              the execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby will not, with or without the giving of notice or lapse of time, or both,
(i) violate any provision of law, statute, rule or regulation to which the
Company is subject, (ii) violate any order, judgment or decree applicable to the
Company or (iii) conflict with, or result in a breach or default under, any term
or condition of the Company’s organizational documents or any agreement or
instrument to which the Company is a party or by which it is bound.

 

1.2          Representations and Warranties of the Members. Each Member (as to
himself, herself or itself only) represents and warrants to the Company and each
other Member that, as of the time such Member becomes a party to this Agreement:

 



- 2 -

 

 

(a)               he or she is a natural person, or it is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation, or it is a limited partnership or a limited liability company
duly formed, validly existing, and in good standing under the laws of its state
of formation, as the case may be, it has full power and authority to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby, and the execution, delivery and performance by it of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate, partnership or limited liability
company action, as the case may be;

 

(b)              this Agreement (or the separate joinder agreement, in the form
attached hereto as Exhibit B, executed by such Member) has been duly and validly
executed and delivered by such Member, and this Agreement (or such joinder,
assuming the due execution hereof or thereof by the Company) constitutes a legal
and binding obligation of such Member, enforceable against such Member in
accordance with its terms; and

 

(c)               the execution, delivery and performance by such Member of this
Agreement (or any joinder to this Agreement, if applicable, in the form attached
hereto as Exhibit B) and the consummation by such Member of the transactions
contemplated hereby (and thereby, if applicable) will not, with or without the
giving of notice or lapse of time, or both, (i) violate any provision of law,
statute, rule or regulation to which such Member is subject, (ii) violate any
order, judgment or decree applicable to such Member or (iii) conflict with, or
result in a breach or default under, any term or condition of any agreement or
other instrument to which such Member is a party or by which such Member is
bound.

 

Article II
ORGANIZATION

 

2.1           Formation of Company. The Certificate has heretofore been duly
filed with the Secretary of State of the State of Delaware. Upon the execution
of this Agreement, each Manager shall be designated as an authorized person
within the meaning of the Act. The rights, powers, duties, obligations and
liabilities of the Members shall be determined pursuant to the Act and this
Agreement. To the extent that the rights, powers, duties, obligations and
liabilities of any Member are different by reason of any provision of this
Agreement than they would be in the absence of such provision, this Agreement
shall, to the extent permitted by the Act, control.

 

2.2          Name. The name of the Company is Optimal Blue Holdco, LLC. The
Company Business shall be conducted under such name or under such other names as
the Board may deem appropriate in compliance with applicable law.

 

2.3           Office; Agent for Service of Process. The address of the Company’s
registered office in Delaware is Corporation Trust Center, 1209 Orange Street,
Wilmington, DE 19801, County of New Castle. The name of its registered agent at
such address is The Corporation Trust Company. The Board may change the
registered office and the registered agent of the Company from time to time. The
Company shall maintain a principal place of business and office(s) at such place
or places as the Board may from time to time designate.

 



- 3 -

 

 

2.4           Term. The term of the Company shall continue until the dissolution
of the Company in accordance with the provisions of Article XV or as otherwise
provided by law.

 

2.5           Purpose and Scope.

 

(a)               The purpose and business of the Company (the “Company
Business”) is to engage in any lawful act or activity for which limited
liability companies may be organized under the Act and to engage in any and all
activities necessary or incidental thereto.

 

(b)              The Company shall have the power to do any and all acts
reasonably necessary, appropriate, proper, advisable, incidental or convenient
to or for the furtherance of the Company Business and for the protection and
benefit of the Company, and shall have, without limitation, any and all of the
powers that may be exercised on behalf of the Company by the Board pursuant to
this Agreement, including pursuant to Section 2.6.

 

2.6           Authorized Acts. In furtherance of the Company Business, but
subject to all other provisions of this Agreement, the Board, on behalf of the
Company, is hereby authorized and empowered:

 

(a)             To do any and all things and perform any and all acts necessary
or incidental to the Company Business and otherwise in accordance with law;

 

(b)              To enter into, and take any action under, any contract,
agreement or other instrument as the Board shall determine to be necessary or
desirable to further the objects and purposes of the Company, including
contracts or agreements with any Member or prospective Member;

 

(c)               To open, maintain and close bank accounts and draw checks or
other orders for the payment of money and open, maintain and close brokerage,
money market fund and similar accounts;

 

(d)              To hire, for usual and customary payments and expenses,
employees, consultants, brokers, attorneys, accountants and such other agents
for the Company as it may deem necessary or advisable, and authorize any such
agent to act for and on behalf of the Company;

 

(e)              To incur expenses and other obligations on behalf of the
Company in accordance with this Agreement, and, to the extent that funds of the
Company are available for such purpose, pay all such expenses and obligations;

 

(f)               To borrow money or guarantee any obligation, which borrowing
or guarantee shall be on such terms as the Board shall determine;

 

(g)               To make loans to and investments in Subsidiaries or other
Persons;

 

(h)              To merge or consolidate with or convert into another limited
liability company (organized under the laws of Delaware or any other state), a
corporation (organized under the laws of Delaware or any other state) or any
other “business entity” (as defined in Section 18- 209(a) of the Act),
regardless of whether the Company is the survivor of such merger or
consolidation;

 



- 4 -

 

 

(i)               To bring and defend actions and proceedings at law or in
equity and before any governmental, administrative or other regulatory agency,
body or commission;

 

(j)               To establish reserves in accordance with this Agreement or the
Act for contingencies and for any other purpose of the Company;

 

(k)             To prepare and file all necessary returns and statements, pay
all taxes, assessments and other impositions applicable to the assets of the
Company, and withhold amounts with respect thereto from funds otherwise
distributable to any Member;

 

(l)               To determine the accounting methods and conventions to be used
in the preparation of any accounting or financial records of the Company; and

 

(m)            To act for and on behalf of the Company in all matters incidental
to the foregoing.

 

2.7           Fiscal Year. The fiscal year (the “Fiscal Year”) of the Company
shall end on December 31st unless, for Federal income tax purposes, another
Fiscal Year is required. The Company shall have the same Fiscal Year for United
States Federal income tax purposes and for accounting purposes.

 

Article III
MEMBERS; CONTRIBUTIONS

 

3.1          Initial Capital Contributions. The Members have made initial
Capital Contributions (the “Initial Capital Contributions”) as reflected in
Schedule I hereto and in the capital accounts on the register of the Company,
maintained by the Company in accordance with Article VII hereof (the “Company
Register”). The initial Capital Accounts of the Members shall be equal to the
Initial Capital Contributions reflected on Schedule I hereto. Schedule I hereto
shall be amended from time to time in accordance with Article XIV to reflect any
additional Capital Contributions made by the Members.

 

3.2          Interest Payments. No interest shall be paid to any Member on any
Capital Contributions. The value of all Capital Contributions shall be
denominated in U.S. dollars.

 

3.3           Ownership and Issuance of Units.

 

(a)             (i)              The Company has issued units (the “Class A
Units”) to each Class A Member in respect of the Class A Interest of such
Member. Each Class A Member owns that number of Class A Units as appears next to
its name on the Company Register.

 

  (i)                 The Company has issued units (the “Class B Units”) to each
Class B Member in respect of the Class B Interest of such Member. Each Class B
Member owns that number of Class B Units as appears next to its name on the
Company Register.

 



- 5 -

 

 

(b)              The ownership of issued and outstanding Class A Units and Class
B Units shall initially be set forth on Schedule I hereto, which schedule shall
be amended from time to reflect any changes to the ownership of issued and
outstanding Class A Units and Class B Units.

 

(c)               The Board may issue up to 100,000,000 Class A Units and
11,111,111 Class B Units shall be reserved for issuance in the future to
employees and/or Managers of the Company and/or its Subsidiaries in accordance
with Section 3.3(d) and the terms of this Agreement.

 

(d)              The Board shall have the authority to grant Class B Units to
employees and/or Managers out of the number of Class B Units reserved for
issuance to employees pursuant to Section 3.3(c) and to determine the terms and
conditions of the Award Agreement to be executed by any such employee in
connection with such grant (including terms and conditions relating to vesting,
forfeiture, options to purchase and/or sell Class B Units upon termination of
employment and purchase prices and terms of sale and purchase with respect
thereto, and the like). The Class B Units issued under this Section 3.3(d) shall
have a Hurdle Amount sufficient in the determination of the Board to cause such
Class B Units to be properly treated as Profits Interests; provided, that the
Class B Unit grant shall protect the Company and the Board from liability if any
such Class B Units are not treated as Profits Interests for U.S. federal income
tax purposes.

 

3.4           Vesting of Management Units; Profits Interests.

 

(a)              Each Management Member, Manager or Member, in each case,
subject to such Person’s continued Employment on the applicable vesting date,
shall vest in his or her Management Units at the rate of 50% on the second
anniversary of such Management Member’s, Manager’s or Member’s grant date and
100% on the third anniversary of such Management Member’s, Manager’s or Member’s
grant date, provided, however, that each Management Member, Manager or Member
shall vest in 100% of his or her Management Units immediately upon the
consummation of a Sale of the Company.

 

(b)             The Company and each Member agree to treat each Member’s Class B
Interest (such interest, a “Profits Interest”) as a separate “profits interest”
within the meaning of Rev. Proc. 93-27, 1993-2 C.B. 343. Notwithstanding
anything to the contrary, distributions to each Class B Member (including any
additional Class B Member, if any) pursuant to Section 5.3 shall be limited to
the extent necessary so that the Profits Interest of such Class B Member
qualifies as a “profits interest” under Rev. Proc. 93-27, and this Agreement
shall be interpreted accordingly. In accordance with Rev. Proc. 2001-43, 2001-2
CB 191, the Company shall treat a Member holding a Class B Interest as the owner
of such Interest from the date it is granted, and shall file its IRS Form 1065,
and issue appropriate Schedule K-1s to such Member allocating to such Member its
distributive share of all items of income, gain, loss, deduction and credit
associated with such Profits Interest as if it were fully vested. Each Class B
Member agrees to take into account such distributive share in computing its
federal income tax liability for the entire period during which it holds the
Interest. The Company and each Member agree not to claim a deduction (as wages,
compensation or otherwise) for the fair market value of such Profits Interest
issued to a Class B Member, either at the time of grant of the Interest or at
the time the Interest becomes substantially vested. The undertakings contained
in this Section 3.4(b) shall be construed in accordance with Section 4 of Rev.
Proc. 2001-43. The provisions of this Section 3.4(b) shall apply regardless of
whether or not the holder of a Class B Interest files an election pursuant to
Section 83(b) of the Code.

 



- 6 -

 

 

(c)           Safe Harbor Election.

 

(i)                 The Board is hereby authorized and directed to cause the
Company to make an election (the “Safe Harbor Election”) to value any Class B
Interests issued by the Company as compensation for services to the Company
(collectively, “Compensatory Interests”), on the date of the issuance, at the
liquidation value of such Compensatory Interests (i.e., a value equal to the
amount that would be distributed under Section 5.3 with respect to such
Compensatory Interests in a Hypothetical Liquidation occurring immediately after
the issuance of such Compensatory Interests and assuming for purposes of such
Hypothetical Liquidation that all assets of the Company are sold for their fair
market values (as reasonably determined by the Board) instead of their values as
reflected for capital account purposes), as the same may be permitted pursuant
to or in accordance with the finally promulgated successor rules to Proposed
Regulations Section 1.83-3(l) and IRS Notice 2005-43 (collectively, the
“Proposed Rules”). The Board shall cause the Company to make any allocations of
items of income, gain, deduction, loss or credit (including forfeiture
allocations and elections as to allocation periods) necessary or appropriate to
effectuate and maintain the Safe Harbor Election.

 

(ii)               Any such Safe Harbor Election shall be binding on the Company
and on all of its Members with respect to all transfers of Compensatory
Interests thereafter made by the Company while a Safe Harbor Election is in
effect. A Safe Harbor Election once made may be revoked by the Board as
permitted by the Proposed Rules or any applicable rule.

 

(iii)              Each Member (including any person to whom a Compensatory
Interest is transferred in connection with the performance of services), by
signing this Agreement or by accepting such transfer, hereby agrees to comply
with all requirements of the Safe Harbor Election with respect to all
Compensatory Interests transferred while the Safe Harbor Election remains
effective.

 

(iv)               The Board shall cause the Company to file all returns,
reports and other documentation as may be required to perfect and maintain the
Safe Harbor Election with respect to transfers of Compensatory Interests covered
by such Safe Harbor Election.

 

(v)                The Board is hereby authorized and empowered, without further
vote or action of the Members, to amend the Agreement as necessary to comply
with the Proposed Rules or any rule, in order to provide for a Safe Harbor
Election and the ability to maintain or revoke the same, and shall have the
authority to execute any such amendment by and on behalf of each Member. Any
undertakings by the Members necessary to enable or preserve a Safe Harbor
Election may be reflected in such amendments and to the extent so reflected
shall be binding on each Member, respectively.

 

(vi)               Each Member agrees to cooperate with the Board to perfect and
maintain any Safe Harbor Election, and to timely execute and deliver any
documentation with respect thereto reasonably requested by the Board.

 

- 7 -

 

3.5           Call Rights and Forfeiture.

 

(a)           (i)                 When used in this Agreement, the term
“Employment” or “Employed” refers to the employment of the Management Members,
Managers or other service relationship with the Company or one of its
Subsidiaries. Employment will be deemed to continue so long as the Management
Member or a Manager is employed by, or otherwise is providing services to, the
Company or its Subsidiaries in any capacity. If a Management Member’s or
Manager’s Employment is with a Subsidiary and that entity ceases to be a
Subsidiary, the Management Member’s or Manager’s Employment will be deemed to
have terminated when the entity ceases to be a Subsidiary unless the Management
Member or Manager transfers his or her Employment to the Company or one of its
remaining Subsidiaries. For the avoidance of doubt, it is intended that the
Employment status of the Management Member or Manager that is referred to in
this Agreement will continue to refer to the Employment status of the original
Management Member or Manager even if such Management Member’s or Manager’s Units
have been transferred to another holder (a “Management Units Transferee”). Upon
any Management Member or Manager ceasing to be Employed by the Company or one of
its Subsidiaries (a “Terminated Employee”) for any reason (a “Termination
Event”), subject to the provisions of Sections 3.5(a)(ii), 3.5(a)(iii) and
3.5(b), except as may be mutually agreed in writing between the Company and such
Terminated Employee pursuant to the Terminated Employee’s Award Agreement,
employment agreement or Manager service agreement or otherwise, the Company may,
but shall not be required to, elect to purchase (or elect to have one or more
designee(s) purchase, as provided in Section 3.5(a)(iii) below) and, if such
option is exercised, such Terminated Employee or the Management Units Transferee
shall sell to the Company (or the designee(s), if the Company so elects) all or
any portion of the vested Management Units owned by such Management Member or
such Manager or the Management Units Transferee (the “Termination Securities”)
on the date of the occurrence of such Termination Event (the “Termination Date”)
at a price per Termination Security equal to the Termination Price (as
determined pursuant to Section 3.5(c) below) and in connection with such
repurchase shall execute a general release in favor of the Company, its
officers, employees, members of the Board and Members (which such release shall
be in a form reasonably acceptable to the Company) and such Members’ respective
Affiliates, equityholders, managers, partners, directors, officers and
employees.

 

(ii)               Except as provided for in an employment, Award Agreement or
Manager service agreement, upon the termination of Employment of any Management
Member with the Company or any of its Subsidiaries for any reason including
death or disability, all unvested Management Units held by such Management
Member or the Management Units Transferee shall be immediately and automatically
cancelled and forfeited for no consideration.

 

(iii)              The Company may exercise its right to purchase the
Termination Securities pursuant to this Section 3.5 at any time after the
Termination Date, provided, that the Calculation Date and the date of closing of
such purchase shall not occur earlier than the date that is six (6) months and
one (1) day after the date the Termination Securities became vested, unless the
Company determines that such delay is not necessary for the award pursuant to
which such Class B Units were granted to be classified as an equity award under
Financial Accounting Standards Board (FASB) Accounting Standards Codification
(ASC) Topic 718, Stock Compensation (or any applicable successor standards). If
the Company chooses to exercise its right to purchase any Termination Security
pursuant to this Section 3.5, it shall choose the Calculation Date and date of
closing of such purchase and shall notify the Terminated Employee in writing at
least thirty (30) days before the date of closing of the purchase. The Company
shall have the option to assign its right to purchase all or any portion of the
Termination Securities under this Section 3.5 to the Class A Members, pro rata
(provided that if one or more Class A Members elects not to purchase any
Termination Securities, the other Class A Members shall have the right to
purchase such Termination Securities pro rata), and such Class A Members may
exercise the Company’s rights under this Section 3.5 in the same manner in which
the Company could exercise such rights.

 



- 8 -

 

 

(b)               The closing of the purchase by the Company of Termination
Securities pursuant to Section 3.5(a) shall take place at the principal office
of the Company on the date chosen by the Company, which date shall in no event
be more than thirty (30) days after determination of the Termination Price. If
such date is not a business day, such purchase shall occur on the next
succeeding business day. At such closing, (i) the Company shall pay the
Terminated Employee or the Management Units Transferee the aggregate Termination
Price and (ii) the Terminated Employee or the Management Units Transferee shall
transfer the Termination Securities to the Company, free and clear of any lien
or encumbrance, with any documentation reasonably requested by the Company to
evidence such transfer, which documentation shall require the Terminated
Employee or the Management Units Transferee to make the representations and
warranties in the immediately succeeding sentence. If the Terminated Employee or
the Management Units Transferee fails to execute and deliver all documentation
required by the Company on the scheduled closing date of such repurchase, the
Company may elect to defer such closing or deposit the consideration
representing the Termination Price with a bank or financial institution as
escrow holder pending delivery of such documentation. In the event of the
foregoing election to deposit the Termination Price into escrow, (i) such
Management Units shall be deemed for all purposes to have been transferred to
the purchasers thereof on the date such deposit is made; (ii) to the extent that
such Management Units are evidenced by certificates, such certificates shall be
deemed canceled and the Company shall issue new certificates in the name of the
purchaser(s) thereof; (iii) the Company shall make an appropriate notation in
its records to reflect the transfer of such Management Units to the purchaser(s)
thereof; and (iv) the Person obligated to sell such Management Units shall
merely be a creditor with respect to such Management Units with the right only
to receive payment of the Termination Price, without interest, from the escrow
funds. If, following the one year anniversary of the scheduled closing date for
the purchase of such Termination Securities, the proceeds of sale have not been
claimed by the Terminated Employee or the Management Units Transferee, the
escrow deposit (and any interest earned thereon) shall, subject to the
application of any applicable escheat laws, be returned to the Person originally
depositing the same, and the Transferors whose Management Units were so
purchased shall look solely to the purchaser(s) thereof for payment of the
purchase price (subject to reduction for any payments made pursuant to any
applicable escheat laws). The transfer of the Termination Securities and
acceptance of the aggregate Termination Price by any Person selling such
Termination Securities pursuant to this Section 3.5 shall be deemed accompanied
with a representation and warranty by such Person that: (1) such Person has full
right, title and interest in and to such Termination Securities; (2) such Person
has all necessary power and authority and has taken all necessary action to sell
such Termination Securities as contemplated hereby; (3) such Termination
Securities are free and clear of any and all liens or encumbrances; and (4)
there is no adverse claim with respect to such Termination Securities.

 



- 9 -

 

 

(c)               For purposes of this Section 3.5, unless otherwise provided in
an Award Agreement, the “Termination Price” shall be an amount per Termination
Security equal to the Fair Market Value of such Termination Security as of the
Calculation Date.

 

(d)              The Company shall pay the Termination Price in lump-sum cash,
by wire transfer or by check; provided, however, if (i) such cash payment would
result in a violation of any law, statute, rule, regulation, policy, order,
writ, injunction, decree or judgment promulgated or entered by any federal,
state, local or foreign court or governmental authority applicable to the
Company or any of its Subsidiaries, or (ii) after giving effect thereto such
payment would result in a default of a financing covenant, then such payment
shall be made by delivery of an unsecured promissory note (the “Note”) bearing
interest at the Prime Rate and payable in two equal installments, plus interest,
on the first and second anniversaries of the date of repurchase; provided, that
the Note is subject to mandatory prepayment in full upon a Sale of the Company;
provided, further, that at such times as any payment under the Note is
prohibited under any credit agreement or bond indenture that applies to the
Company, no such payment shall be made, and any such payment shall accrue and
shall be paid promptly following the date and time that such prohibition no
longer exists.

 

3.6           Voting Rights. Except as otherwise provided in the Act or as
otherwise provided herein, Members holding Class A Units shall be entitled to
one vote or consent right in respect of each Class A Unit with respect to any
matters of the Company on which the holders of Class A Units are entitled to
vote. Any action required or permitted to be taken by a vote of the Class A
Members may be taken without a meeting, without prior notice and without a vote,
if a consent or consents in writing, setting forth the action so taken, shall
have been signed by at least the Class A Members whose consent or authorization
would have been required in order to take action with respect to such consent or
authorization at a meeting. Notwithstanding any other provision of this
Agreement, Members holding Class B Units shall have no right to vote or consent
on any matter under this Agreement or the Act, including the merger,
consolidation, conversion or dissolution of the Company.

 

3.7           Withdrawals. Except as explicitly provided elsewhere herein, no
Member shall have any right to (a) withdraw as a Member from the Company, (b)
withdraw from the Company all or any part of such Member’s Capital
Contributions, (c) receive property other than cash in return for such Member’s
Capital Contributions or (d) receive any distribution from the Company, except
in accordance with Article V and Article IX.

 

3.8           Liability of the Members Generally. Except as explicitly provided
elsewhere herein or in the Act, no Member shall be liable for any debts,
liabilities, contracts or obligations of the Company whatsoever. Each of the
Members acknowledges that its Capital Contributions are subject to the claims of
any and all creditors of the Company to the extent provided by the Act and other
applicable law.

 

3.9           Capital Accounts. There shall be established and maintained for
each Member a separate capital account (“Capital Account”). There shall be added
to the Capital Account of each Member (a) such Member’s Capital Contributions,
(b) such Member’s distributive share of Net Income and any item in the nature of
income or gain that is specially allocated to the Member pursuant to Section
6.3, and (c) the amount of any Company liabilities assumed by such Member or
which are secured by any property distributed to such Member. There shall be
subtracted from the Capital Account of each Member (a) the amount of any money,
and the Gross Asset Value of any other property, distributed to such Member, (b)
such Member’s distributive share of Net Loss and any item in the nature of loss
or expense that is specially allocated to such Member pursuant to Section 6.3,
and (c) to the extent not duplicative of any liabilities calculated pursuant to
the definition of “Capital Contribution”, the amount of any liabilities of such
Member assumed by the Company or which are secured by any property contributed
by such Member to the Company. The foregoing provision and other provisions of
this Agreement relating to the maintenance of Capital Accounts are intended to
comply with Regulations Section 1.704-1(b) and shall be interpreted and applied
in a manner consistent with such Regulations. In determining the amount of any
liability for purposes of this Section 3.9, there shall be taken into account
Section 752(c) of the Code and any other applicable provisions of the Code and
Regulations. In the event of a Transfer in accordance with Article VIII, the
transferee shall succeed to the Capital Account of the Transferor to the extent
that it relates to the transferred interest.

 



- 10 -

 

 

Article IV
MANAGEMENT

 

4.1           Management and Control of the Company.

 

(a)           The Members have established the Company as a “managers-managed”
limited liability company and have designated a board of managers of the Company
(the “Board”) to manage the Company and its business and affairs. The Board
shall consist of no more than nine (9) individuals. Each of the individuals
appointed to the Board is referred to herein as a “Manager.” The Managers shall
be designated, in each case subject to the provisions of subparagraph (b) below,
as follows:

 

(i)                 one (1) Manager designated by Cannae (each, a “Cannae
Manager”), who shall initially be David Ducommun, and who shall be such Manager
so long as such individual has not duly resigned or been removed as a Manager in
accordance with this Agreement and is an officer of Cannae or a managing
director of Trasimene Capital Management, LLC (or equivalent or higher ranking
employee of Cannae or its Affiliates), provided that any Manager replacing any
initial Cannae Manager shall always be an individual designated by Cannae who is
at least an officer of Cannae (or equivalent or higher ranking employee of
Cannae);

 

(ii)                two (2) Managers designated by THL (each, a “THL Manager”),
who shall initially be Thomas Hagerty and Ganesh Rao, and who shall be such
Manager so long as such individual has not duly resigned or been removed as a
Manager in accordance with this Agreement and is a principal of THL or its
Affiliates (or equivalent or higher ranking employee of THL or its Affiliates),
provided that any Manager replacing any initial THL Manager shall always be an
individual designated by THL who is a principal of THL (or equivalent or higher
ranking employee of THL);

 

(iii)              no less than three (3) nor more than six (6) Managers
designated by Parent (each, a “Parent Manager” and together, the “Parent
Managers”), who shall be named by Parent following execution of this Agreement;
provided that, it is acknowledged that any number of the Manager seats to be
filled by the Parent at any time may remain vacant until such time as the Parent
elects to fill such seats; and

 



- 11 -

 

 

(iv)               any additional Managers designated as mutually agreed upon by
the Parent Managers, the Cannae Manager and the THL Manager; provided that, for
the avoidance of doubt, the consent of at least one Cannae Manager and at least
one THL Manager shall be required for the appointment of any such additional
Manager; and provided further that, it is acknowledged that any number of
Manager seats to be filled by mutual agreement at any time may remain vacant
until such time as the Managers mutually agree to fill such seats.

 

(b)            If at any time Cannae ceases to own at least 33% of the Class A
Units held by it as of the date hereof (subject to adjustment for Unit splits,
combinations and similar events), the number of Managers Cannae is entitled to
designate shall be decreased to zero, and the ability of Cannae to consent to
any increases pursuant to Section 4.1(a)(iii) shall terminate and any
determinations shall be made solely by Parent. In the event any such decrease
results in an undesignated Board seat, the remaining Managers may designate, by
majority vote, a successor Manager to fill the vacancy created thereby or
decrease the size of the Board by such seats.

 

(c)            If at any time THL ceases to own at least 33% of the Class A
Units held by it as of the date hereof (subject to adjustment for Unit splits,
combinations and similar events), the number of Managers THL is entitled to
designate shall be decreased to zero, and the ability of THL to consent to any
increases pursuant to Section 4.1(a)(iii) shall terminate and any determinations
shall be made solely by Parent. In the event any such decrease results in an
undesignated Board seat, the remaining Managers may designate, by majority vote,
a successor Manager to fill the vacancy created thereby or decrease the size of
the Board by such seats.

 

(d)           The chairman of the Board (the “Chairman”) shall be elected by a
majority vote of the Board; provided, however, that a Parent Manager, as
designated by Parent, shall serve as the initial Chairman. The vice-chairman of
the Board (the “Vice Chairman”) shall be elected by a majority vote of the
Board; provided, however, that a Parent Manager (distinct from the Chairman), as
designated by Parent, shall serve as the initial Vice Chairman. If the Chairman
is absent at any meeting of the Board, a majority of the Managers present shall
designate another Manager to serve as interim chairman for that meeting.

 

(e)           The Board shall hold no less than one (1) meeting per fiscal
quarter, unless determined otherwise by the Board. At each meeting of the Board
or any Committee at which a Quorum is present, (i) the Parent Managers shall be
entitled to six (6) votes in the aggregate, divided evenly among the number of
Parent Managers currently serving on the Board, (ii) each Cannae Manager shall
be entitled to two (2) votes, and (iii) each THL Manager shall be entitled to
one (1) vote, on each matter to be voted on at such meeting. Regular meetings of
the Board may be held at such time and at such place as shall from time to time
be determined by the Board and may be held without notice. Special meetings of
the Board may be called by the Chairman or by the holders of at least 10% of all
of the issued and outstanding Class A Units, or shall be called by the Secretary
on the written request (email being sufficient) of at least two Managers.
Written notice (email being sufficient) specifying the time and place of any
special meeting shall be given to each Manager at least three (3) days before
the date of such special meeting. Such notice may, but need not, specify the
purpose or purposes of the special meeting.

 



- 12 -

 

 

(f)           Each Manager shall hold office until a successor has been
designated, or until such Person’s earlier death, resignation or removal. If at
any time any Manager ceases to serve on the Board (whether due to resignation,
removal or otherwise), the applicable Member or Members shall designate a
successor to fill the vacancy created thereby on the terms and subject to the
conditions of paragraphs (a) and (b) above. Each Member agrees to vote, or cause
to be voted, all voting Units of the Company over which such Member has the
power to vote or direct the voting, and shall take all such other actions as
shall be necessary or desirable to cause the designated successor be elected to
fill such vacancy.

 

(g)          Nothing in this Agreement shall be construed to impair any rights
that the Members of the Company may have to remove any Manager for cause under
applicable law or this Agreement, as the case may be. No such removal of an
individual designated pursuant to this Section 4.1 for cause shall affect any of
the Members’ rights to designate a different individual pursuant to this Section
4.1 to fill the position from which such individual was removed.

 

(h)           Each Manager and any authorized Board observer shall be entitled
to reimbursement from the Company for his or her reasonable out-of-pocket
expenses (including air travel charged at no more than charter equivalent rates)
incurred in attending any Board meeting.

 

(i)            For so long as a Member has any designees on the Board, the
Company shall maintain directors’ and officers’ liability insurance policies for
Managers, directors and officers of Parent and its Subsidiaries (including the
Company), with carriers that are “A rated” or better and with limits of at least
$100.0 million of “Side A”, “Side B” and “Side C” coverage (the “ABC Coverage”),
plus an additional $20.0 million of “Side A” coverage. In the event that a
material claim or a series of claims are made during a term of coverage under
such policies, such that it is reasonable to anticipate that less than $50
million of coverage would remain under such policies once the claim or claims
are resolved, the Board may require and the Company agrees to purchase
additional ABC Coverage such that there is a minimum of $50 million of ABC
Coverage available to Managers, directors and officers of the Parent and its
Subsidiaries during the term. The Company shall indemnify the Managers
designated by the Members, as applicable, in accordance with this Agreement and
each indemnification agreement entered into by the Company and such Manager.

 

(j)            The Board may establish any committees of the Board as the Board
shall approve (each, a “Committee”), with such authority as the Board shall so
determine from time to time.

 

(k)           To the fullest extent permitted by the Act, the Board and its duly
authorized committees shall have the exclusive right to manage and control the
Company, and except as required by any provisions herein requiring the approval
of the Members, the Members shall not have any voting or consent rights with
respect to the actions of the Board or the Company. Except as otherwise
specifically provided herein, the Board shall have the right to perform all
actions necessary, convenient or incidental to the accomplishment of the
purposes and authorized acts of the Company, as specified in Sections 2.5 and
2.6, and each Manager shall possess and may enjoy and exercise all of the rights
and powers of a “manager” as provided in and under the Act; and each Manager
shall be a “manager” for purposes of the Act; provided, however, that no
individual Manager shall have the authority or power to act for or on behalf of
the Company, to do any act that would be binding on the Company or to make any
expenditure or incur any obligations on behalf of the Company or authorize any
of the foregoing.

 



- 13 -

 

 

(l)            Unless expressly provided to the contrary in this Agreement, any
action, consent, approval, election, decision or determination to be made by the
Board under or in connection with this Agreement (including any act by the Board
within its “discretion” under this Agreement and the execution and delivery of
any documents or agreements on behalf of the Company) shall be in the sole and
absolute discretion of the Board.

 

(m)         Subject to Section 4.2, the Board, or any committee designated by
the Board, may also take action without any meeting of the members of the Board
by unanimous written consent of all of the members of the Board or all the
members of such committee setting forth the action to be approved. Such consent
shall have the same force and effect as a vote at a meeting and may be stated as
such in any document or instrument filed with the Secretary of State of the
State of Delaware.

 

(n)           Each Member hereby consents to the exercise by the Board of the
powers conferred upon the Board by the Act and this Agreement with respect to
the management and control of the Company. The Members shall not have any
authority or right, in their capacities as Members of the Company, to act for or
bind the Company.

 

(o)           The Secretary shall keep regular minutes of the Board and all
committee’s proceedings. The minutes shall be placed in the minute book of the
Company.

 

(p)          Unless otherwise restricted by this Agreement, the Members, the
Board, or the members of any Committee of the Board may participate in and hold
a meeting of such Members, Board, or Committee, as the case may be, by means of
conference telephone or similar communications equipment by means of which all
Persons participating in the meeting can hear each other, and participation in
such a meeting shall constitute presence in person at the meeting, except where
a person participates in the meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.

 

4.2           Member Consent Required for Action.

 

The following actions by the Company or any of its Subsidiaries shall require
the prior written consent of Parent, Cannae and THL (in the case of Cannae and
THL, if and for so long as each of Cannae and THL, as applicable, holds at least
fifteen percent (15%) of its initial equity investment in the Company);
provided, that the Members acknowledge and agree that (i) this Section 4.2 shall
cease to have any effect upon the occurrence of a Significant Transaction, (ii)
Section 4.2(d) shall only apply to Cannae and (iii) Section 4.2(e) shall only
apply to THL:

 

(a)               amendments to, modifications to, or waivers of the certificate
of formation or limited liability company agreement of the Company or to the
comparable organizational documents of any of its Subsidiaries (i) if such
amendment, modification or waiver would alter or change any rights specifically
granted to Parent, Cannae or THL thereunder, (ii) that disproportionately and
adversely affects the respective rights of Parent, Cannae or THL, as compared to
the rights of the other Members, as applicable or (iii) which adversely affect
the indemnification or exculpation of any Manager of the Company; provided that
the Company shall consult with Cannae and THL, as applicable, before any
amendments, modifications or waivers of the certificate of formation or limited
liability company agreement of the Company or to the comparable organizational
documents of any of its Subsidiaries take effect;

 



- 14 -

 

 

(b)              entering into any contract or transaction, other than an
Exempted Arrangement, which involves payments by any party of more than
$1,500,000 annually in the aggregate, between any Member or any of its
Affiliates, on the one hand, and the Company or any of its Subsidiaries, on the
other hand (excluding any pre-payments (as approved by the Board) of amounts due
under any Company Note from time to time using excess cash of the Company);

 

(c)               any (A) commencement of a case, proceeding or other action (1)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (2) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
assets, or (B) making of a general assignment for the benefit of its creditors;

 

(d)               any (A) Sale of the Company or (B) liquidation, dissolution or
similar proceeding with respect to the Company, in each case, solely to the
extent that the Cannae Threshold Multiple of Investor Capital, assuming
consummation of such transaction, would be less than 2.0; or

 

(e)               any (A) Sale of the Company or (B) liquidation, dissolution or
similar proceeding with respect to the Company, in each case, solely to the
extent that the THL Threshold Multiple of Investor Capital, assuming
consummation of such transaction, would be less than 2.0.

 

4.3           Selection Criteria. In the event that the Board determines to
appoint a new Chief Executive Officer, Chief Financial Officer or Chief
Operating Officer (or equivalent position) at any time or times, the Company
shall select persons for such positions who meet criteria agreed to in advance
by the Board in consultation with Cannae and THL.

 

4.4          Certain Rights. Each of the Company and Parent agree that Cannae
and the THL Holders shall have the right to enforce on behalf of the Company all
of the Company’s rights under any agreement to which both of the Company (or any
Subsidiary of the Company) and Parent (or any Affiliate of Parent, other than
the Company and its Subsidiaries) are parties (regardless of whether there are
any other parties thereto).

 

4.5           Indemnification.

 

(a)               Actions other than by or in the Right of the Company. The
Company shall indemnify any person who was or is a witness or a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative
(other than an action by or in the right of the Company) by reason of the fact
that he or she is or was a Manager, officer, Partnership Representative,
“designated individual,” employee or agent of the Company, or is or was serving
at the request of the Company as a manager, director, officer, Partnership
Representative, “designated individual,” or employee of another limited
liability company, corporation, partnership, joint venture, sole proprietorship,
trust or other enterprise or employee benefit plan (including the heirs,
executors, administrators or estate of such Person), against expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by him or her in connection with such action, suit or
proceeding if (other than in situations where such person is a witness only) he
or she acted in good faith and in a manner he or she reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to any
criminal proceedings, had no reasonable cause to believe his or her conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the person did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had reasonable cause to believe that his or her conduct
was unlawful.

 



- 15 -

 

 

(b)              Actions by or in the Right of the Company. The Company shall
indemnify any person who was or is a witness, a party or is threatened to be
made a party to any threatened, pending or completed action or suit by or in the
right of the Company to procure a judgment in its favor by reason of the fact
that he or she is or was a Manager, Partnership Representative, “designated
individual,” or officer of the Company, or is or was serving at the request of
the Company as a manager, director, Partnership Representative, “designated
individual,” or officer of another corporation, partnership, joint venture,
trust, or other enterprise against expenses (including attorneys’ fees) actually
and reasonably incurred by him or her in connection with the action or suit (in
the case where such person is a witness only) or the defense or settlement of
such action or suit if (other than in the case where such person is a witness
only) he or she acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Company, except,
that no indemnification shall be made in respect of any claim, issue or matter
as to which such person shall have been adjudged to be liable to the Company
unless and only to the extent that the Court of Chancery of the State of
Delaware or the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, such person is fairly and reasonably entitled to
indemnity for such expenses which the Court of Chancery of the State of Delaware
or such other court shall deem proper.

 

(c)               Success on the Merits. To the extent that any person described
in subclause (a) or (b) of this Section 4.5 has been successful on the merits or
otherwise in defense of any action, suit or proceeding referred to in said
Sections, or in defense of any claim, issue or matter therein, he or she shall
be indemnified against expenses (including attorneys’ fees) actually and
reasonably incurred by him or her in connection therewith.

 

(d)              Specific Authorization. Any indemnification under subclause (a)
or (b) of this Section 4.5 (unless ordered by a court or subject to subclause
(c) of this Section 4.5) shall be made by the Company only as authorized in the
specific case upon a determination that indemnification of any person described
in said Sections is proper in the circumstances because he or she has met the
applicable standard of conduct set forth in said Sections. Such determination
shall be made (1) by the Board by a majority vote of a Quorum consisting of
Managers who were not parties to such action, suit or proceeding, or (2) if such
a Quorum is not obtainable, or, even if obtainable, a Quorum of disinterested
Managers so directs, by independent legal counsel in a written opinion, or (3)
by the Members of the Company.

 



- 16 -

 

 

 

(e)               Advance Payment. Expenses incurred in defending any civil,
criminal, administrative, or investigative action, suit or proceeding may be
paid by the Company in advance of the final disposition of such action, suit or
proceeding upon receipt of an undertaking by or on behalf of any person
described in said Sections to repay such amount if it shall ultimately be
determined that he or she is not entitled to indemnification by the Company as
authorized in this Section 4.5.

 

(f)                Non-Exclusivity; Primacy of Indemnification by the Company.
The indemnification and advancement of expenses provided by, or granted pursuant
to, the other provisions of this Section 4.5 shall not be deemed exclusive of
any other rights to which those persons provided indemnification or advancement
of expenses may be entitled under any bylaw, agreement, vote of Members or
disinterested Managers or otherwise, both as to action in such person’s official
capacity and as to action in another capacity while holding such office.
Notwithstanding the foregoing, it is acknowledged that certain persons may have
certain rights to indemnification, advancement of expenses and/or insurance
provided by the Members of the Company or one or more of the affiliates of such
Members of the Company other than the Company and its Subsidiaries (any of such
entities, together with their affiliates (other than the Company and its
Subsidiaries), the “Member Sponsors”) as an employee of any of such entities (or
their respective payroll companies) or pursuant to separate written agreements,
which the Company and the Member Sponsors intend to be secondary to the primary
obligation of the Company to provide indemnification as provided herein. If any
Member Sponsor pays or causes to be paid, for any reason, any amounts otherwise
indemnifiable hereunder or under any other indemnification agreement or
arrangement (whether pursuant to contract, by-laws or charter) to a person
indemnifiable hereunder, then (i) the applicable Member Sponsor entity shall be
fully subrogated to all of such person’s rights with respect to such payment and
(ii) the Company shall indemnify, reimburse and hold harmless the applicable
Member Sponsor entity for the payments actually made. The Member Sponsors shall
be third-party beneficiaries of this Section 4.5, having the rights to enforce
this Section 4.5.

 

(g)               Insurance. The Board may authorize the Company to purchase and
maintain insurance on behalf of any person who is or was a Manager or officer of
the Company, or is or was serving at the request of the Company as a manager,
director or officer of another corporation, partnership, joint venture, trust or
other enterprise against any liability asserted against him or her and incurred
by him or her in any such capacity, or arising out of his or her status as such,
whether or not the Company would have the power to indemnify him or her against
such liability under the provisions of this Section 4.5.

 

(h)              Continuation of Indemnification and Advancement of Expenses.
The indemnification and advancement of expenses provided by, or granted pursuant
to, this Section 4.5 shall continue as to a person who has ceased to be a
Manager, director, officer, employee or agent and shall inure to the benefit of
the heirs, executors and administrators of such a person.

 



- 17 -

 

 

(i)                 Severability. If any word, clause or provision of this
Section 4.5 or any award made hereunder shall for any reason be determined to be
invalid, the provisions hereof shall not otherwise be affected thereby but shall
remain in full force and effect.

 

(j)                Intent of Article. The intent of this Section 4.5 is to
provide for indemnification and advancement of expenses to the fullest extent
permitted by applicable law. To the extent that such law or any successor
section may be amended or supplemented from time to time, this Section 4.5 shall
be amended automatically and construed so as to permit indemnification and
advancement of expenses to the fullest extent from time to time permitted by
law.

 

4.6              Expense Sharing. The Company shall reimburse all reasonable,
out-of-pocket expenses of Black Knight, Parent, THL and Cannae incurred in
conducting diligence, the negotiation, execution and delivery and performance of
this Agreement, the Equity Purchase Agreement and otherwise in connection with
the Transaction including, without limitation, financing fees, filing fees,
Transaction Fees, and any fees and expenses of consultants, underwriters,
lawyers, tax and accounting advisors, but not financial advisors (other than
financial advisors being paid a Transaction Fee) (collectively, the “Transaction
Expenses”). In addition, each of Parent, THL and Cannae agrees to bear its pro
rata share, in accordance with their respective Percentage Interest, of the cost
of the interest incurred (whether accrued or paid) by Black Knight InfoServ, LLC
in connection with the 3.625% Senior Notes Due September 1, 2028 from August 26,
2020 through, but not including, the date of Closing. If the Company agrees to
pay Parent, Cannae or THL any management advisory fees, such fees shall be paid
pro rata to each of Parent, Cannae and THL in proportion to their Percentage
Interest; provided, however, that any fees paid for the provision of “Corporate
Services” under the intercompany agreement listed on Schedule II hereto shall
not be considered management advisory fees for purposes of this Section 4.6.

 

Article V
DISTRIBUTIONS

 

5.1              Distributions Generally. The Members shall be entitled to
receive (a) Regular Distributions when and as determined by the Board, out of
funds of the Company legally available therefor, net of any Reserves, payable on
such payment dates to Members on such record date as shall be determined by the
Board, and (b) Tax Distributions as set forth in Section 5.3. All determinations
made pursuant to this Article V shall be made by the Board in its sole
discretion. To the extent that the Board determines that any distributions shall
be made to the Members, such distributions shall be made in accordance with the
provisions of this Article V.

 

5.2              Regular Distributions. Subject to Section 3.4(b), Regular
Distributions shall be made,

 

(a)               first, to the Class A Members, pro rata in accordance with
their respective Unreturned Capital Contributions, until the amount of each
Class A Member’s Unreturned Capital Contributions have been reduced to zero; and

 

(b)              thereafter, 100% to the Class A Members and Class B Members in
respect of their vested Class B Units, pro rata, in accordance with their
respective number of outstanding Class A Units and vested Class B Units.

 



- 18 -

 

 

Notwithstanding the foregoing, no holder of a Class B Unit issued after the date
hereof shall be entitled to receive any distributions (other than Tax
Distributions) with respect to such Class B Unit unless and until the aggregate
amount of distributions made after the issuance of such Class B Unit to the
Members in respect of their Units outstanding at the time of the issuance of
such Class B Unit equals the Hurdle Amount with respect to such Class B Unit.

 

For purposes of determining the amount of distributions under this Section 5.2,
each Member holding a Unit shall be treated as having received any amounts
received by any prior Member holding such Unit in connection with any prior
distributions made under this Section 5.2.

 

5.3              Tax Distributions. Notwithstanding the foregoing distribution
provisions of this Article V, (i) each Corporate Member shall be entitled to a
Tax Distribution equal to the Corporate Tax Rate multiplied by the cumulative
taxable income allocated to the Member for all previous years pursuant to this
Agreement plus an estimate for current year to date taxable income (after taking
into account cumulative taxable losses allocated to the Member), taking into
account capital losses only when, on a standalone basis, they can be deducted
against capital gains allocated to the Member under this Agreement, and reduced
by prior Tax Distributions and (ii) each Non-Corporate Member shall be entitled
to a Tax Distribution equal to the Non-Corporate Tax Rate multiplied by the
cumulative taxable income allocated to the Member for all previous years
pursuant to this Agreement plus an estimate for current year to date taxable
income (after taking into account cumulative taxable losses allocated to the
Member), taking into account capital losses only when, on a standalone basis,
they can be deducted against capital gains allocated to the Member under this
Agreement, and reduced by prior Tax Distributions. Tax Distributions shall be
made subject to restrictions under the financing arrangements of the Company and
its Subsidiaries and shall be made as a priority distribution under this Article
V and not as an advance against distributions under Section 5.2. Tax
Distributions will be timed in such a manner as to provide the direct or
indirect holders of Units with such distributions prior to the due date for
their respective estimated tax and actual tax payment obligations.

 

5.4              Distributions of Securities. Other than with respect to Tax
Distributions pursuant to Section 5.3, which shall be paid in cash, the Board is
authorized, in its sole discretion, to make distributions to the Members in the
form of Securities or other property received or otherwise held by the Company;
provided, however, that, in the event of any such non-cash distribution, such
Securities or other property shall be valued at the fair market value thereof
(as reasonably determined by the Board) and shall be distributed to the Members
in the same proportion that cash received upon the sale of such Securities or
other property at such fair market value would have been distributed pursuant to
Sections 5.2 or 5.3.

 

5.5              Restricted Distributions. Notwithstanding anything to the
contrary contained herein, the Company, and the Board on behalf of the Company,
shall not make a distribution to any Member if such distribution would violate
the Act or other applicable law.

 



- 19 -

 

 

5.6              Withholding Tax Payments and Obligations. In the event that
withholding taxes are paid or required to be paid in respect of amounts
distributed, or distributive share allocated, by the Company, such payments or
obligations shall be treated as follows:

 

(a)               Payments by the Company. The Company is authorized to withhold
from any payment made to, or any distributive share of, a Member, any taxes
required by law to be withheld, and in such event, such taxes shall be treated
as if an amount equal to such withheld taxes had been paid to the Member rather
than paid over to the taxing authority.

 

(b)              Over-withholding. Neither the Company nor the Board shall be
liable for any excess taxes withheld in respect of any Member’s interest in the
Company, and, in the event of over withholding, a Member’s sole recourse shall
be to apply for a refund from the appropriate governmental authority. Any
refunds of withheld taxes received by the Company shall be allocated and
distributed in the manner, as reasonably determined by the Board, that will as
closely as practicable put the Members in the position that they would have been
in had the Company not withheld such refunded tax.

 

(c)               Certain Withheld Taxes Treated as Demand Loans. Any taxes
withheld pursuant to Section 5.6(a) shall be treated as if distributed to the
relevant Member to the extent an amount equal to such withheld taxes would then
be distributable to such Member and, to the extent in excess of such
distributable amounts, as a demand loan payable by the Member to the Company
with interest at the lesser of (a) the Prime Rate per annum, and (b) the highest
rate per annum permitted by law. The Board may, in its discretion, either demand
payment of the principal and accrued interest on such demand loan at any time,
and enforce payment thereof by legal process, or may withhold from one or more
distributions to a Member amounts sufficient to satisfy such Member’s
obligations under any such demand loan.

 

(d)              Indemnity. In the event that the Company, or the Board or any
Affiliate thereof, becomes liable as a result of a failure to withhold and remit
taxes in respect of any Member, then such Member (or, if applicable, former
Member) shall indemnify and hold harmless the Company, or the Board, as the case
may be, in respect of all taxes, including interest and penalties, and any
reasonable expenses incurred in any examination, determination, resolution and
payment of such liability. The provisions contained in this Section 5.6(d) shall
survive the termination of the Company and the withdrawal of any Member.

 

Article VI
ALLOCATIONS

 

6.1              General Application. Except as explicitly provided elsewhere
herein, the items of income, gain, loss or deduction of the Company comprising
Net Income or Net Loss for a Fiscal Year shall be allocated among the Persons
who were Members during such Fiscal Year in a manner such that the Capital
Account of each Member, immediately after making such allocation, is, as nearly
as possible, equal (proportionately) to (a) the distributions that would be made
to such Member pursuant to Article XV if the Company were dissolved, its affairs
wound up and its assets sold for cash equal to their Gross Asset Values, all
Company liabilities were satisfied (limited in the case of each Nonrecourse
Liability to the Gross Asset Value of the assets securing such liability) and
the net assets of the Company were distributed in accordance with Section
15.3(c)(ii) to the Members immediately after making such allocations, minus (b)
such Member’s share of Company Minimum Gain, Member Nonrecourse Debt Minimum
Gain and the amount such Member would be obligated to contribute to the capital
of the Company, computed immediately prior to the hypothetical sale of the
assets.

 



- 20 -

 

 

6.2              Loss Limitation. Notwithstanding anything to the contrary in
Section 6.1 but subject to the last sentence of this Section 6.2, the amount of
items of Company expense and loss allocated pursuant to Section 6.1 to any
Member shall not exceed the maximum amount of such items that can be so
allocated without causing such Member to have an Adjusted Capital Account
Deficit at the end of any Fiscal Year, unless each Member would have an Adjusted
Capital Account Deficit. All such items in excess of the limitation set forth in
this Section 6.2 shall be allocated first, to Members who would not have an
Adjusted Capital Account Deficit pro rata in proportion to their Capital Account
balances, adjusted as provided in clauses (a) and (b) of the definition of
“Adjusted Capital Account Deficit,” until no Member would be entitled to any
further allocation, and thereafter to the Members in a manner determined in good
faith by the Board taking into account the relative economic interests of the
Members of the Company.

 

6.3              Special Allocations. The following special allocations shall be
made in the following order and immediately prior to the general allocations of
Section 6.1:

 

(a)               Minimum Gain Chargeback. In the event that there is a net
decrease during a Fiscal Year in either Company Minimum Gain or Member
Nonrecourse Debt Minimum Gain, then notwithstanding any other provision of this
Article VI, each Member shall receive such special allocations of items of
Company income and gain as are required in order to conform to Regulations
Section 1.704-2.

 

(b)              Qualified Income Offset. Notwithstanding any other provision of
this Article VI, items of income and gain shall be specially allocated to the
Members in a manner that complies with the “qualified income offset” requirement
of Regulations Section 1.704-1(b)(2)(ii)(d)(3), provided that any allocation
under this Section 6.3(b) shall be made only if and to the extent that a Member
would have a deficit Capital Account balance in excess of such sum after all
allocations provided for in this Article VI have been tentatively made as if
this Section 6.3(b) were not in this Agreement.

 

(c)               Deficit Capital Accounts Generally. In the event that a Member
has a deficit Capital Account balance at the end of any Fiscal Year which is in
excess of the sum of (i) the amount such Member is then obligated to restore
pursuant to this Agreement, and (ii) the amount such Member is then deemed to be
obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5), respectively, such Member shall be
specially allocated items of Company income and gain in an amount of such excess
as quickly as possible, provided that any allocation under this Section 6.3(c)
shall be made only if and to the extent that a Member would have a deficit
Capital Account balance in excess of such sum after all allocations provided for
in this Article VI have been tentatively made as if Section 6.3(b) and this
Section 6.3(c) were not in this Agreement.

 

(d)              Deductions Attributable to Member Nonrecourse Debt. Any item of
Company loss or expense that is attributable to Member Nonrecourse Debt shall be
specially allocated to the Members in the manner in which they share the
economic risk of loss (as defined in Regulations Section 1.752-2) for such
Member Nonrecourse Debt.

 



- 21 -

 

 

(e)               Allocation of Nonrecourse Deductions. Each Nonrecourse
Deduction of the Company shall be specially allocated to the Members in a manner
determined in good faith by the Board taking into account the relative economic
interests of the Members of the Company.

 

(f)                Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Company asset, pursuant to Section 734(b) or Section
743(b) of the Code is required, pursuant to Regulations Section
1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts,
the amount of such adjustment to Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Members in accordance with Regulations Section
1.704-1(b)(2)(iv)(m).

 

(g)               Regulatory Allocations. The allocations set forth in Sections
6.2, 6.3(b) and 6.3(c) (the “Regulatory Allocations”) are intended to comply
with certain requirements of the Regulations. It is the intent of the Members
that, to the extent possible, the Regulatory Allocations will be offset with
special allocations of other items of Company income, gain, loss or deduction
pursuant to this Section 6.3. Therefore, notwithstanding any other provision of
this Article VI (other than the Regulatory Allocations), the Board shall make
such offsetting special allocations of Company income, gain, loss or deduction
in whatever manner it determines appropriate so that, after the offsetting
allocations are made, each Member’s Capital Account balance is, to the extent
possible, equal to the Capital Account balance such Member would have had if the
Regulatory Allocations were not part of this Agreement and all Company items
were allocated pursuant to Section 6.1. In exercising its discretion pursuant to
this Section 6.3(g), the Board shall take into account future Regulatory
Allocations that, although not yet made, are likely to offset other Regulatory
Allocations previously made.

 

6.4              Transfer of Interest. In the event of a transfer of all or part
of an LLC Interest (in accordance with the provisions of this Agreement) or the
admission of a new Member (in accordance with the provisions of this Agreement)
the Company’s taxable year shall close with respect to the transferring Member,
and such Member’s distributive share of all items of profits, losses and any
other items of income, gain, loss or deduction shall be determined using the
interim closing of the books method under Section 706 of the Code and
Regulations Section 1.706-1(c)(2)(i) unless the Board determines that there
would be no substantial difference between the results under closing of the
books and a pro rata method as described in Regulations Section 1.706-4(d).
Except as otherwise provided in this Section 6.4, in all other cases in which it
is necessary to determine the profits, losses, or any other items allocable to
any period, profits, losses, and any such other items shall be determined on a
daily, monthly, or other basis, as determined by the Board using any permissible
method under Section 706 of the Code and the Regulations thereunder.

 



- 22 -

 

 

6.5              Tax Allocations.

 

(a)               Section 704(b) Allocations.

 

(i)                 Except as provided in Section 6.5(b) below, each item of
income, gain, loss, deduction or credit for U.S. federal income tax purposes
that corresponds to an item of income, gain, loss or expense that is either
taken into account in computing Net Income or Net Loss or is specially allocated
pursuant to Section 6.3 (a “Book Item”) shall be allocated among the Members in
the same proportion as the corresponding Book Item.

 

(ii)          (A)              If the Company recognizes Depreciation Recapture
in respect of the sale of any Company asset,

 

(1)               the portion of the gain on such sale which is allocated to a
Member pursuant to Section 6.1 or Section 6.3 shall be treated as consisting of
a portion of the Company’s Depreciation Recapture on the sale and a portion of
the balance of the Company’s remaining gain on such sale under principles
consistent with Regulations Section 1.1245-1, and

 

(2)               if, for U.S. federal income tax purposes, the Company
recognizes both “unrecaptured Section 1250 gain” (as defined in Section 1(h) of
the Code) and gain treated as ordinary income under Section 1250(a) of the Code
in respect of such sale, the amount treated as Depreciation Recapture under
Section 6.5(a)(ii)(A)(1) shall be comprised of a proportionate share of both
such types of gain.

 

(B)              For purposes of this Section 6.5(a)(ii), “Depreciation
Recapture” means the portion of any gain from the disposition of an asset of the
Company which, for U.S. federal income tax purposes, (1) is treated as ordinary
income under Section 1245 of the Code, (2) is treated as ordinary income under
Section 1250 of the Code, or (3) is “unrecaptured Section 1250 gain” as such
term is defined in Section 1(h) of the Code.

 

(b)              Section 704(c) Allocations. In the event that any property of
the Company is credited to the Capital Account of a Member at a value other than
its tax basis (whether as a result of a contribution of such property or a
revaluation of such property pursuant to clause (b) of the definition of “Gross
Asset Value”), then allocations of taxable income, gain, loss and deductions
with respect to such property shall be made using the traditional method
provided for in Regulations Section 1.704-3(b).

 

(c)               Credits. All tax credits shall be allocated among the Members
as determined by the Board in its reasonable discretion, consistent with
applicable law.

 

(d)              Capital Accounts. The tax allocations made pursuant to this
Section 6.5 shall be solely for tax purposes and shall not affect any Member’s
Capital Account or share of non-tax allocations or distributions under this
Agreement.

 



- 23 -

 

 

Article VII

ACCOUNTING AND TAX MATTERS

 

7.1              Tax Returns. The Board, at the expense of the Company, shall
endeavor to cause the preparation and timely filing (including extensions) of
all tax returns required to be filed by the Company pursuant to the Code as well
as all other required tax returns in each jurisdiction in which the Company owns
property or does business. The Board will cause to be delivered to each Person
who was a Member at any time during such Fiscal Year, information with respect
to the Company as may be necessary for the preparation of such Person’s Federal,
state and local income tax returns for such Fiscal Year. The Company shall (i)
use commercially reasonable efforts to provide THL and Cannae an estimated IRS
Schedule K-1 within sixty (60) days and a final IRS Schedule K-1 within 120 days
after each Fiscal Year end, and (ii) provide any additional tax information
reasonably requested by THL or Cannae for the purpose of filing tax returns or
reports or providing tax information to its underlying owners.

 

7.2              Tax Controversies. Black Knight is hereby designated the
“Partnership Representative” and shall serve as the partnership representative
(as defined in Section 6223 of the Code) and any similar role under any similar
state or local law and is authorized and required to represent the Company (at
the Company’s expense) in connection with all examinations of the Company’s
affairs by tax authorities, including resulting administrative and judicial
proceedings; provided, however, that at all times the Partnership Representative
shall serve in such capacity under the oversight, and at the direction, of the
Board. The Partnership Representative shall have the authority to designate from
time to time a “designated individual” to act on behalf of the Partnership
Representative, and such designated individual shall be subject to replacement
by the Partnership Representative. Each Member agrees that any action taken by
the Partnership Representative in connection with audits of the Company shall be
binding upon such Members and each such Member further agrees that such Member
shall not treat any Company item inconsistently on such Member’s income tax
return with the treatment of the item on the Company’s return and that such
Member shall not independently act with respect to tax audits or tax litigation
affecting the Company, unless previously authorized to do so in writing by the
Partnership Representative, which authorization may be withheld by the
Partnership Representative in its sole discretion. The Company shall, at the
Company’s expense, make its employees and outside tax professionals available to
Black Knight as reasonably requested by Black Knight to assist and advise Black
Knight in connection with its duties as the Partnership Representative. To the
extent and in the manner provided by applicable Code sections and regulations
thereunder, the Partnership Representative shall (a) inform each Member of
administrative or judicial proceedings for the adjustment of Company items
required to be taken into account by a Member for income tax purposes, (b)
furnish a copy of each notice or other communication received by the Partnership
Representative from the IRS to each Member, except such notices or
communications as are sent directly to such Member by the IRS and (c) reasonably
consult with Cannae and THL on its approach to any such proceedings. If Black
Knight ceases to be the Partnership Representative for any reason, the Class A
Members, by a vote of a Majority in Interest of the Class A Members, shall
appoint a new Partnership Representative. The Partnership Representative may
resign at any time. The Company shall reimburse the Partnership Representative
for any expenses that the Partnership Representative incurs in connection with
its obligations as the Partnership Representative. In the event that the Company
is liable for Federal income taxes, including interest and penalties thereon,
pursuant to Section 6225 of the Code (and/or any successor provisions thereto),
with respect to any adjustment resulting from a Federal income tax audit of the
Company or any entity that is treated as transparent for Federal income tax
purposes and in which the Company owns an interest, the Partnership
Representative shall use commercially reasonable efforts and take commercially
reasonable action to allocate any such taxes, penalties or interest to those
Members or former Members to whom such amounts are attributable, as reasonably
determined by the Partnership Representative taking into account the Code,
Regulations and other applicable guidance thereon and the applicable facts and
circumstances, including the tax status, action or inaction of each Member. In
the case of any partnership adjustment resulting from an income tax audit of the
Company, the Company (i) shall, at Cannae and THL’s expense, use reasonable best
efforts to obtain any available “modification” on account of Cannae and THL’s
(or its underlying owners’) tax status or attributes or otherwise; provided that
Cannae and THL timely furnishes the Company all relevant information necessary
to obtain such modification, and (ii) shall allocate the benefit of such
modification to Cannae or THL. Neither the Partnership Representative nor the
designated individual shall be liable to the Company or the Members for acts or
omissions taken or suffered by it in its capacity as either the Partnership
Representative or designated individual, as the case may be, in good faith;
provided that such act or omission is not in willful violation of this Agreement
and does not constitute gross negligence, fraud or a willful violation of law.

 



- 24 -

 

 

7.3              Accounting Methods; Elections; Information.

 

(a)               The Board shall determine the accounting methods and
conventions to be used in the preparation of the Company’s tax returns and shall
make any and all elections under the tax laws of the United States and any other
relevant jurisdictions as to the treatment of items of income, gain, loss,
deduction and credit of the Company, or any other method or procedure related to
the preparation of the Company’s tax returns; provided that the Company shall
use the “traditional method” pursuant to Regulations Section 1.704-3(b) of
making Section 704(c) allocations.

 

(b)              To the extent that any method, convention, election, procedure
or determination relating to taxes or tax returns of the Company or its Members
would reasonably be expected to have a disproportionate and adverse effect on
Cannae or THL Holders when considered in the aggregate relative to the effect on
Black Knight or its Affiliates, the decision to use (and extent of use of) such
method, convention, election, or procedure shall require the approval of Cannae
or THL, as applicable, (if and for so long as Cannae or THL holds at least
fifteen (15%) of its initial equity investment in the Company); provided, that
this restriction shall not prevent the Company from using the traditional method
pursuant to Regulation Section 1.704-3(b) for making Section 704(c) allocations;
and provided further, that this restriction shall have no further effect
following the occurrence of a Significant Transaction. To the extent that the
Company makes any material change to any accounting method, convention, election
or procedure relating to Taxes, the determination whether to make such change
shall be made by the Board (or by a committee of the Board on which one or more
designees of Cannae or THL Holders serve); provided that this restriction shall
have no further effect following the occurrence of a Significant Transaction.

 

(c)               Notwithstanding anything to the contrary in this Agreement,
Black Knight, Cannae, and THL shall each have the right to require that the
Company (or any subsidiary of the Company treated as a partnership for U.S.
federal income tax purposes) make an election under Section 754 of the Code in
connection with any transaction described in Section 9.1, Section 9.3, or
Section 11.1 or any Significant Transaction.

 

(d)              The Partnership Representative and the Company shall provide
Cannae and THL Holders with any information and assistance relating to taxes and
tax matters of the Company reasonably requested by Cannae and THL Holders, as
applicable.

 

7.4              Partnership Status. The Members intend, and the Company shall
take no position inconsistent with, treating the Company as a partnership for
United States federal, state and local income and franchise tax purposes prior
to a Public Offering.

 



- 25 -

 

 

Article VIII
TRANSFERS OF UNITS

 

8.1              Restrictions on Transfers of Units.

 

(a)               Prior to the completion of the Company’s first Public
Offering, no Member may Transfer any Units, except in an Exempt Transfer or
otherwise in accordance with the applicable terms of this Agreement. To the
extent Cannae, THL or Parent (as applicable) Transfers any or all of its Units
pursuant to an Exempt Transfer, the defined terms (i) “Cannae”, (ii) “THL” and
“THL Holders” and (iii) Parent, as applicable, shall be deemed to include the
Transferee of such Exempt Transfer.

 

(b)              No Transfer of any Units by any Member shall become effective
unless and until the Transferee (unless such Transferee already is party to this
Agreement) executes and delivers to the Company a counterpart to this Agreement,
agreeing to be treated in the same manner as the transferring Member. Upon such
Transfer and such execution and delivery, the Transferee acquiring Transferred
Units shall be bound by, and entitled to the benefits of, this Agreement in the
same manner as the transferring Member; provided that no Transferee of Cannae or
THL (other than a Transferee pursuant to clauses (d) through (g) of the
definition of an Exempt Transfer) shall be entitled to any of the rights of
Cannae or THL set forth in this Agreement (or the benefits hereunder) other than
Article III, Section 4.5, Article V, Article VI, Article VII, Section 8.2,
Article XI, Article XII, Section 13.2(a) - (c), Article XIV, Article XV and
Article XVI.

 

(c)               No Units may be transferred by a Member (other than pursuant
to an effective registration statement under the Securities Act) unless, if
requested by the Company, such Member first delivers to the Company an opinion
of counsel, which opinion and counsel shall be reasonably satisfactory to the
Company, to the effect that such Transfer is not required to be registered under
the Securities Act or applicable state securities laws. The Board may waive such
opinion requirement on advice of counsel acceptable to the Board. In addition to
any other restrictions on Transfer imposed by this Agreement, no Member may
Transfer any Unit (i) if the Board determines that the Company could, as a
result of such Transfer, be treated as a “publicly traded partnership” within
the meaning of Section 7704(b) of the Code and (ii) without first delivering to
the Board, if requested, an opinion of nationally recognized tax counsel or
consultant (reasonably acceptable in form and substance to the Board) that such
Transfer will not cause the Company to be deemed a “publicly traded partnership”
as such term is defined in Section 7704(b) of the Code or otherwise cease to be
taxable as a partnership for federal income tax purposes.

 



- 26 -

 

 

(d)              Notwithstanding anything to the contrary herein, without the
prior written approval of Parent, in no event shall Cannae, THL or any Class B
Unit Holder Transfer any Units of the Company to any Competitive Business (as
defined below) or any direct or indirect Affiliate thereof. “Competitive
Business” shall mean the business competitors of the Company, Parent or Black
Knight, including Sagent Lending Technologies, Ellie Mae, Blend, Blue Sage
Solutions and Fiserv. For the avoidance of doubt, Competitive Business shall not
include any private equity firm or other investor that holds an investment in a
Competitive Business, except for Fiserv.

 

(e)               Any Member who effectively Transfers any Units pursuant to
this Article VIII shall cease to be a Member with respect to such Units and
shall no longer have any rights or privileges of a Member with respect to such
Units (it being understood, however, that the applicable provisions of Section
4.5 shall continue to inure to such Person’s benefit). Nothing contained herein
shall relieve any Member who Transfers any Units from any liability or
obligation of such Member to the Company or the other Members with respect to
such Units that may exist on the date of such Transfer or that is otherwise
specified in the Act and incorporated into this Agreement or for any liability
to the Company or any other Person for any breaches of any representations,
warranties or covenants by such Member (in its capacity as such) contained
herein or in other agreements with the Company.

 

(f)                For the avoidance of doubt, the Transfer restrictions in this
Agreement may not be avoided by Transferring a beneficial ownership or economic
interest in Units by means of a Transfer of Securities of any Person that is
itself a direct or indirect holder of Units. To the extent the foregoing or the
other provisions of this Agreement would require that the Transfer restrictions
in this Agreement apply to Securities of another Person that directly or
indirectly holds Units then the exceptions to such Transfer restrictions shall
also be read to apply to the Transfer of such other Securities.

 

(g)               For the avoidance of doubt, the Transfer restrictions in this
Agreement shall not apply to a Black Knight Change of Control or a change of
control of Cannae or THL.

 

8.2              Tag-Along Rights.

 

(a)               At any time after the date of this Agreement, if Cannae, THL
or Parent (the “Selling Holder”) proposes to Transfer any Units (the “Tag-Along
Sale”) in accordance with this Agreement, the Selling Holder shall, before such
Transfer deliver to the Company and to the other Members (the “Other Unit
Holders”) at least thirty (30) days prior written notice of such proposed
Transfer (the “Sale Notice”) and the terms of such Transfer, including (A) the
number of Units to which the Transfer relates (the “Offered Class A Units”), (B)
the fraction expressed as a percentage, determined by dividing the number of
units of Class A Units to be purchased from the Selling Holder in such Transfer
by the total number of Class A Units held by such Selling Holder (the “Tag-Along
Sale Percentage”) (it being understood that (i) if the Selling Holder owns any
vested Class B Units, the Tag-Along Sale Percentage shall be calculated on a
post-conversion basis after giving effect to clause (c) below, and (ii) the
Company shall reasonably cooperate with the Selling Holder in respect of the
determination of the Tag-Along Sale Percentage), (C) the name and address of the
proposed Transferee and (D) the proposed amount and type of consideration
(including, if the consideration consists in whole or in part of non-cash
consideration, such information available to the Selling Holder as may be
reasonably necessary for the other Members to properly analyze the economic
value and investment risk of such non-cash consideration) and the terms and
conditions of payment proposed by the Selling Holder.

 



- 27 -

 

 

(b)              Any of the Other Unit Holders may, within twenty-five (25) days
of the receipt of the Sale Notice, give written notice (each, a “Tag-Along
Notice”) to the Selling Holder that such Other Unit Holder requests that the
Selling Holder include in the proposed Transfer a number of Units (on a
post-conversion basis as described in clause (c) below) held by such Other Unit
Holder (such number of Units shall not in any event exceed the Tag-Along Sale
Percentage of the total number of Units of the specified class of Units held by
such Other Unit Holder on a post-conversion basis, as described in clause (c)
below). The Other Unit Holders that exercise their tag-along rights hereunder
(the “Tagging Persons”) shall, upon request, deliver to the Selling Holder, with
the Tag-Along Notice, wire transfer instructions for payment of the purchase
price for such Units of such Tagging Persons to be included in the Tag-Along
Sale, together with a limited power-of-attorney authorizing the Selling Holder
to Transfer such Units on the terms and conditions set forth in the Sale Notice.
The price per Unit (on a post-conversion basis, as described in clause (c)
below) to be received by each Member will be determined as if the Company had
been sold for the valuation implied by the price of the Offered Class A Units in
such Tag-Along Sale (by extrapolating such valuation to a sale of all of the
Units) and the proceeds of such sale had been distributed by the Company in
complete liquidation pursuant to the priorities set forth in Section 5.2.

 

(c)               Any election by any Other Unit Holder to include in the
Tag-Along Sale any vested Class B Units (it being understood that no such
election can be made in connection with a Tag-Along Sale with respect to
unvested Class B Units) shall automatically result in the conversion of the
applicable number of such Other Unit Holder’s vested Class B Units into a number
of Class A Units equal to the quotient obtained by dividing (x) the sum of the
Class B Participation Prices of such applicable vested Class B Units (i.e. the
Class B Units participating in such Tag-Along Sale), and (y) the Class A
Participation Price (with a corresponding reduction in the number of authorized
Class B Units provided in Section 3.3(c)); provided, that such conversion shall
be conditioned upon, and shall occur immediately prior to, the closing of the
Tag-Along Sale (it being understood, for the avoidance of doubt, that any vested
Class B Units shall not be converted into Class A Units to the extent such Units
are not included in the Tag-Along Sale, whether pursuant to Section 8.2(d), the
failure of the Tag-Along Sale to be consummated, or otherwise).

 



- 28 -

 

 

(d)              The Selling Holder shall ask to obtain the inclusion in the
proposed Tag-Along Sale of the entire number of Units which each of the Tagging
Persons requested to have included in the Tag-Along Sale (as evidenced in the
case of the Selling Holder by the Sale Notice and in the case of each Tagging
Person by such Tagging Person’s Tag-Along Notice). In the event the Selling
Holder shall be unable to obtain the inclusion of such entire number of Units in
the proposed Tag-Along Sale, the number of Units to be sold in the proposed
Tag-Along Sale shall be allocated among the Selling Holder and each Tagging
Person, in proportion, as nearly as practicable, as follows:

 

(i)                 there shall be first allocated to each Selling Holder and
each Tagging Person, a number of Units equal to the lesser of (x) the number of
Units offered to be included by such Tagging Person (or proposed, in the case of
the Selling Holder) in the proposed Tag-Along Sale pursuant to this Section 8.2,
and (y) a number of Units equal to its Tag-Along Portion; and

 

(ii)              the balance, if any, not allocated pursuant to clause (i)
above shall be allocated pro rata based on Percentage Interest to each Selling
Holder and each Tagging Person; provided, that in no case shall any Selling
Holder or Tagging Person be allocated an aggregate amount of Units exceeding the
amount of Units elected to be included by such Tagging Person (or proposed, in
the case of the Selling Holder).

 

(e)               To exercise its tag-along rights hereunder, each Other Unit
Holder must agree to make to the Transferee on behalf of itself the same
representations, warranties, covenants, indemnities and agreements as the
Selling Holder agrees to make in connection with the Transfer of the Offered
Units (except that in the case of representations and warranties pertaining
specifically to, or covenants made specifically by, the Selling Holder, the
Other Unit Holders shall make comparable representations and warranties
pertaining specifically to (and, as applicable, covenants by) themselves), and
must agree to bear its ratable share (which shall be proportionate based on the
amount of Units that are Transferred) of all liabilities to the Transferees
arising out of representations, warranties (other than those representations,
warranties and covenants that pertain specifically to a given Member),
covenants, indemnities or other agreements made in connection with the Transfer.

 

(f)                Each Member will bear (x) its own costs of any sale of Units
pursuant to this Section 8.2 and (y) its pro-rata share (based upon the relative
amount of Units sold) of any of the other costs of any reasonable and customary
sale of Units pursuant to this Section 8.2 to the extent such costs are incurred
for the benefit of all Members and are not otherwise paid by the Transferee.
Notwithstanding anything herein to the contrary, upon the consummation of the
sale or Public Offering of Units pursuant to this Section 8.2, all of the
holders of vested Class B Units participating in such sale or Public Offering
shall participate in such sale or Public Offering of Units in the manner set
forth in this Section 8.2.

 

(g)               If none of the Other Unit Holders gives the Selling Holder a
Tag-Along Notice prior to the expiration of the 25-day period provided pursuant
to Section 8.2(a) for giving Tag-Along Notices with respect to the Transfer
proposed in the Sale Notice, then (notwithstanding Section 8.2(a)) the Selling
Holder may Transfer such Offered Units on the terms and conditions set forth,
and to or among any of the Transferees identified (or Affiliates of Transferees
identified), in the Sale Notice at any time within ninety (90) days after
expiration of the 25-day period provided pursuant to Section 8.2(b) for giving
Tag-Along Notices with respect to such Transfer. Any such Offered Units not
Transferred by the Selling Holder during such 90-day period will again be
subject to the provisions of this Section 8.2 upon any proposed subsequent
Transfer. If one or more Other Unit Holders give the Selling Holder a timely
Tag-Along Notice, then the Selling Holder shall use all reasonable efforts to
obtain the agreement of the prospective Transferee(s) to the participation of
the Other Unit Holders in any contemplated Transfer, on the same terms and
conditions as are applicable to the Offered Units, and no Selling Holder shall
transfer any of its Units to any prospective Transferee if such prospective
Transferee(s) declines to allow the participation of any of the Other Unit
Holders. For the avoidance of doubt, this Section 8.2 shall apply to the
Transfer by THL of THL Holding Company Interests and a Transfer by Black Knight
of a direct or indirect interest in Parent or the Company as if such Transfer
were of the number of Units indirectly disposed of by reason of such Transfer.

 



- 29 -

 



 

(h)              The rights and restrictions contained in this Section 8.2 shall
not apply with respect to any Exempt Transfer, other than Transfers pursuant to
clauses (a) or (b) of the definition of Exempt Transfer.

 

(i)                 For purposes of this Section 8.2, Section 9.1, Section 9.4,
Section 10.1 Section 11.1 and in connection with a Significant Transaction
pursuant to Section 9.3, notwithstanding anything to the contrary in this
Agreement, (i) a THL Seller shall be entitled to Transfer THL Holding Company
Interests to the same extent as THL is entitled to Transfer THL Units
thereunder, provided that such right shall be exercisable only if the applicable
THL Holding Company or THL Holding Companies (x) has no material assets other
than their interests in Units and other assets arising by reason of or in
connection with their direct or indirect ownership of the Units (including
cash), and (y) represent that they have no material liabilities other than
liabilities (including tax liabilities) arising by reason of the ownership of
the foregoing and any indebtedness owed to their respective shareholders, (ii)
such THL Seller shall be entitled to sell such THL Holding Company Interests at
the same price as the underlying Units, without any discount but exclusive of
any cash then held by the applicable THL Holding Company or THL Holding
Companies and (iii) the provisions of Section 8.2, Section 9.1, Section 9.3,
Section 9.4, Section 10.1 and Section 11.1 shall apply to the Transfer of THL
Holding Company Interests by such THL Seller mutatis mutandis and references to
“THL” or “THL Holder” in such Sections shall be deemed to include reference to
such THL Seller.

 

8.3              Transfers in Violation of Agreement. Any Transfer or attempted
Transfer of any Units in violation of any provision of this Agreement shall be
void, and the Company shall not record such Transfer on its books or treat any
purported transferee of such Units as the owner of such Units for any purpose.
Without limitation of any other provision herein, no Transfer of any interest in
any Class B Unit by a Class B Member shall be effective unless prior to such
Transfer the transferee, assignee or intended recipient of such interest shall
have agreed in writing to be bound by the provisions of Section 3.4(c), in form
reasonably satisfactory to the Board.

 

Article IX
LIQUIDITY RIGHTS

 

9.1              Put Rights; Duty to Negotiate; Appraisal.

 

(a)               At any time after the third (3rd) anniversary of the Closing
Date until such time as a Public Offering has been consummated, each of Cannae
and THL (each, a “Putting Party”) may deliver written notice (the “Transfer
Notice”) to the Company, Parent, Black Knight and each other Member that such
Putting Party desires to sell all of its Cannae Units, THL Units, THL Holding
Company Interests (subject to Section 8.2(i)) or a combination thereof, as
applicable (the “Put Units”), to Black Knight, Parent or the Company (each, a
“Put Accepting Party”). For a period of thirty (30) days from the date of the
Transfer Notice, the Putting Party and the Put Accepting Party will negotiate in
good faith regarding a sale of all of such Put Units to the Put Accepting Party.
If the parties are unable to agree upon the terms of a sale of such Put Units
within such thirty (30)-day period, then the Putting Party may elect to initiate
the Appraisal Process to determine the Appraisal Price (the “Election”) as of
the date of the Transfer Notice. Any Appraisal Process shall be initiated by the
Putting Party by delivering to the Put Accepting Party the report of the first
appraiser. Each of Cannae and THL shall use their commercially reasonable
efforts to coordinate with each other with respect to the exercise of their
rights under this Section 9.1 to provide that there shall only be one Appraisal
Process ongoing at any given time.

 



- 30 -

 

 

(b)              If, following the first Appraisal Process, the Putting Party
determines that it is not satisfied in its sole discretion with the Appraisal
Price (which determination it shall make within fifteen (15) days of completion
of the Appraisal Process (the “First Appraisal Deadline”)), then it may elect
(the “Second Election”) to initiate the Appraisal Process a second time;
provided that the Putting Party may not make a Second Election within twelve
(12) months of the First Appraisal Deadline. If, following the second Appraisal
Process, the Putting Party determines that it is not satisfied in its sole
discretion, with the Appraisal Price (which determination it shall make within
fifteen (15) days of completion of the Appraisal Process (the “Second Appraisal
Deadline”)), then it may elect to initiate the Appraisal Process a third time
(the “Third Election”), provided that the Putting Party may not make a Third
Election within twelve (12) months of the Second Appraisal Deadline. The Putting
Party may not initiate the Appraisal Process more than three (3) times.

 

(c)               If, following any Appraisal Process, the Putting Party
determines that it is satisfied, in its sole discretion, with the Appraisal
Price (which determination it shall make within fifteen (15) days of completion
of the Appraisal Process), such Member shall deliver notice of such to the Put
Accepting Party, and the Put Accepting Party shall, within fifteen (15) days of
receipt of notice of such approval of the Appraisal Price, deliver confirmation
to the Putting Party that it shall purchase all but not less than all of such
Put Units from the Putting Party at the Appraisal Price, and the Putting Party
shall sell all but not less than all of such Put Units to the Put Accepting
Party.

 

(d)              In the event that a Put Accepting Party delivers confirmation
that it shall purchase such Put Units pursuant to its right in this Section 9.1,
then such Put Accepting Party shall have the obligation to purchase such Put
Units by paying in cash or in Black Knight’s common stock (which common stock
(i) shall be valued based on the average closing stock prices of Black Knight’s
common stock for the twenty (20) trading days immediately preceding the date
that Black Knight receives written notice of the approval of the Appraisal
Price, (ii) shall be restricted securities the resale of which shall be
registered immediately following the issuance of such common stock pursuant to
an effective shelf registration statement (which Black Knight shall ensure
remains effective with respect to Cannae or THL at least until the time at which
Cannae or THL, as applicable, no longer owns more than 2% of the then
outstanding shares of Black Knight’s common stock and any shares of Black
Knight’s common stock then held by Cannae or THL, as applicable, are otherwise
freely tradable pursuant to Rule 144 of the Securities Act without volume
restrictions or other limitations, subject to customary blackout provisions in
the event Black Knight is unable to file, amend or supplement such shelf
registration statement or the applicable prospectus or prospectus supplement as
a result of a pending material transaction or other material event) and (iii)
shall not be subject to a contractual lockup or any other trading restriction,
except for trading restrictions applicable to affiliates and/or insiders and
customary blackout periods). The Put Accepting Parties agree that, to the extent
that Black Knight chooses to pay the purchase price with common stock of Black
Knight, they shall use reasonable efforts to structure such purchase of Put
Units in a manner that is tax efficient for Black Knight and the Putting Party.
The closing of the purchase of such Put Units from the Putting Party by the Put
Accepting Party pursuant to this Section 9.1 shall occur no later than thirty
(30) days after delivery of notice of the Put Accepting Party’s election to
purchase (subject to any extension necessary to obtain any required regulatory
or shareholder approvals as well as to ensure a shelf registration statement is
effective on the purchase date, such extension to last no longer than 180 days
from the delivery of such notice). At such closing, (i) the Put Accepting Party
shall pay the Putting Party and (ii) the Putting Party shall transfer the Put
Units to the Put Accepting Party, free and clear of any lien or encumbrance,
with any documentation reasonably requested by the Put Accepting Party to
evidence such transfer, which documentation shall require the Putting Party to
make the representations and warranties in the immediately succeeding sentence.
The transfer of the Put Units and acceptance of the aggregate Appraisal Price by
any Person selling such Put Units pursuant to this Section 9.1 shall be deemed
accompanied with a representation and warranty by such Person that: (1) such
Person has full right, title and interest in and to such Put Units; (2) such
Person has all necessary power and authority and has taken all necessary action
to sell such Put Units as contemplated hereby; (3) such Put Units are free and
clear of any and all liens or encumbrances; and (4) there is no adverse claim
with respect to such Put Units.

 



- 31 -

 

 

9.2              Management Member Put Rights; Appraisal.

 

(a)               If no Public Offering has been consummated as of the date that
is sixty (60) days prior to the third (3rd) anniversary of the Closing Date,
then during each sixty (60) day period prior to the third and each subsequent
anniversary of the Closing Date until such time as a Public Offering has been
consummated, each Management Member (a “Putting Unit Holder”) may deliver notice
(a “Management Transfer Notice”) to Black Knight, the Company, Parent, Cannae
and THL that such Putting Unit Holder desires to sell its vested Units to a Put
Accepting Party. Additionally, in the event a Putting Party has delivered a
Transfer Notice pursuant to Section 9.1(a), then during the thirty (30)-day
period following the delivery of such Transfer Notice each Management Member may
deliver notice (a “Management Piggyback Transfer Notice”) to Black Knight, the
Company, Parent, Cannae and THL that such Putting Unit Holder desires to sell
its Units to a Put Accepting Party on the same terms (other than purchase price
as set forth below) as the Putting Party’s sale of the Put Units, as applicable,
in accordance with Section 9.1.

 

(b)              If within the sixty (60) day period prior to the date that one
or more Putting Unit Holders deliver a Management Transfer Notice either (i) an
Appraisal Process pursuant to Section 9.1(a) has been commenced or (ii) a Put
Accepting Party, and a Putting Party have agreed upon the terms of a sale of the
Put Units, as applicable, to a Put Accepting Party in accordance with Section
9.1(a), then the purchase price per Unit for the Putting Unit Holder will be
based on the Appraisal Price when determined or the sale terms agreed upon by
the Put Accepting Party and the Putting Party in accordance with Section 9.1(a)
by extrapolating such valuation to a sale of all of the Units and assuming the
proceeds of such sale had been distributed by the Company in complete
liquidation pursuant to the priorities set forth in Section 5.2.

 

(c)               If a Putting Party has previously delivered a Transfer Notice
and an Appraisal Process is underway pursuant to Section 9.1(a) as of the date
that one or more Putting Unit Holders deliver a Management Transfer Notice in
accordance with Section 9.2(a), then the purchase price per Unit for the Putting
Unit Holder will be determined as if the Company had been sold for the valuation
implied by the Appraisal Price underway pursuant to Section 9.1(a) (as is
finally determined pursuant to such Appraisal Process upon its completion and by
extrapolating such valuation to a sale of all of the Units) and assuming the
proceeds of such sale had been distributed by the Company in complete
liquidation pursuant to the priorities set forth in Section 5.2.

 



- 32 -

 

 

(d)              If (i) an Appraisal Process has not been completed pursuant to
Section 9.1(a) within the sixty (60) day period prior to the date that one or
more Putting Unit Holders deliver a Management Transfer Notice in accordance
with Section 9.2(a), and (ii) if an Appraisal Process is not underway pursuant
to Section 9.1(a) as of the date that one or more Putting Unit Holders deliver a
Management Transfer Notice in accordance with Section 9.2(a), then for a period
of thirty (30) days from the date of the first delivered Management Transfer
Notice, the parties will negotiate in good faith regarding a sale of all of each
Putting Unit Holder’s Class B Units to Black Knight or its designee or the
Company. If Black Knight and one or more Putting Unit Holders are unable to
agree upon the terms of a sale of such Putting Unit Holder’s Class B Units to
Black Knight or its designee or the Company within such thirty (30)-day period,
then such Putting Unit Holder(s) may elect to initiate the Appraisal Process to
determine the Appraisal Price. Any Appraisal Process shall be initiated by the
Putting Unit Holder(s) by delivering to Black Knight, the Company, Parent,
Cannae and THL the report of the first appraiser. If at any time during which an
Appraisal Process is underway pursuant to this Section 9.2(d), an Appraisal
Process pursuant to Section 9.1(a) is commenced, then the Appraisal Process
underway pursuant to this Section 9.2(d) shall cease and the purchase price per
Unit for the Putting Unit Holder will be based on the Appraisal Price when
determined in accordance with Section 9.1(a) by extrapolating such valuation to
a sale of all of the Units and assuming the proceeds of such sale had been
distributed by the Company in complete liquidation pursuant to the priorities
set forth in Section 5.2.

 

(e)               If one or more Putting Unit Holders deliver a Management
Piggyback Transfer Notice in accordance with Section 9.2(a), each such Putting
Unit Holder agrees and acknowledges that the Appraisal Process shall be
controlled by the Putting Party and if such Putting Unit Holder is satisfied, in
its sole discretion, with the Appraisal Price in accordance with Section 9.2(f),
such Putting Unit Holder shall sell its Units to Black Knight or its designee on
the same terms as apply to Cannae’s sale of the Cannae Units or THL’s sale of
the THL Units in accordance with Section 9.1, except that the purchase price per
Unit for the Putting Unit Holder will be determined as if the Company had been
sold for the valuation implied by the Appraisal Price (as is finally determined
pursuant to such Appraisal Process upon its completion and by extrapolating such
valuation to a sale of all of the Units) and assuming the proceeds of such sale
had been distributed by the Company in complete liquidation pursuant to the
priorities set forth in Section 5.2.

 

(f)                If, following any Appraisal Process pursuant to Section
9.2(c), 9.2(d) or 9.2(e), a Putting Unit Holder determines that it is satisfied,
in its sole discretion, with the Appraisal Price (which determination it shall
make within fifteen (15) days of completion of the Appraisal Process), such
Putting Unit Holder shall deliver notice of such to the Company, and the Company
shall, within fifteen (15) days of receipt of notice of such Putting Unit
Holder’s approval of the Appraisal Price, deliver confirmation to such Putting
Unit Holder and the Putting Party that it shall purchase all but not less than
all of such Putting Unit Holder’s Class B Units at the valuation implied by the
Appraisal Price (assuming the Company had been sold for the valuation implied by
the Appraisal Price by extrapolating such valuation to a sale of all of the
Units and the proceeds of such sale had been distributed by the Company in
complete liquidation pursuant to the priorities set forth in Section 5.2), and
such Putting Unit Holder shall sell all but not less than all of its Class B
Units to Black Knight or its designee, as applicable.

 

- 33 -

 

 



(g)               If, following any Appraisal Process pursuant to Section
9.2(c), 9.2(d) or 9.2(e), a Putting Unit Holder determines that it is not
satisfied in its sole discretion, with the Appraisal Price (which determination
it shall make within fifteen (15) days of completion of the Appraisal Process
then its Management Transfer Notice or Management Piggyback Transfer Notice
shall be deemed to have been withdrawn upon such Putting Unit Holder’s failure
to deliver to the Company or Parent within fifteen (15) days of completion of
the Appraisal Process notice of such Putting Unit Holder’s satisfaction with and
acceptance of the applicable Appraisal Price. The Putting Unit Holder shall
promptly notify the Putting Party in such case.

 

(h)              In the event that the Company or Parent delivers confirmation
that it or its designee shall purchase a Putting Unit Holder’s Class B Units
pursuant to its right in this Section 9.2, then the Company shall have the
obligation to purchase, or cause its designee to purchase, such Units by paying
in (i) lump-sum cash, by wire transfer of immediately available funds, (ii)
Black Knight’s common stock (which common stock shall be valued based on the
average closing stock prices of Black Knight’s common stock for the twenty (20)
trading days immediately preceding the date that Black Knight receives such
Putting Unit Holder’s written notice of its approval of the Appraisal Price) or
(iii) a combination of cash and Black Knight common stock (valued in accordance
with clause (ii)). Black Knight, Parent and the Company agree that, to the
extent that Black Knight chooses to pay the purchase price with common stock of
Black Knight, they shall use reasonable efforts to structure such purchase of
Units in a manner that is tax efficient for Black Knight, the Putting Unit
Holder, Parent and the Company. The closing of the purchase of the Units from
such Putting Unit Holder by Black Knight or its designee pursuant to this
Section 9.2 shall occur no later than thirty (30) days after notice of Black
Knight’s election to purchase, and the Putting Party shall be notified
reasonably in advance of such closing.

 

9.3              Significant Transactions.

 

(a)               If the Board has approved an initial Public Offering (an
“IPO”) in accordance with the terms of this Agreement, the Members shall take
such actions as shall be necessary or advisable to cause the outstanding direct
or indirect equity securities of the Company to be transferred (by merger or
otherwise) to a newly formed corporation (the “IPO Co”), subject to Cannae and
THL’s right to retain some or all of their Interests pursuant to an election
described in clause (ii) below in this paragraph. In connection with the
foregoing, at the request of Cannae or THL, Black Knight shall use reasonable
best efforts to allow Cannae or THL, as applicable, to exchange its Interests
(including THL Holding Company Interests, provided that the requirements of
Section 8.2(i) are satisfied) for shares of capital stock of IPO Co on a
tax-free basis to Cannae, THL, Black Knight and IPO Co. Further, at the request
of Cannae or THL, and to the extent that it does not delay or disadvantage the
proposed transaction or the general operation of the business, Black Knight and
Cannae or THL, as applicable, shall discuss a structure that would allow Cannae
or THL, as applicable, to elect to either (i) exchange some or all of such
Interests (including THL Holding Company Interests) for shares of capital stock
of IPO Co in connection with such IPO or (ii) retain some or all of such
Interests, subject to contractual rights in favor of Cannae or THL, as
applicable, to exchange such interests for shares of capital stock of IPO Co. In
connection with an exchange described in clause (i) or (ii) of the immediately
preceding sentence Black Knight shall also discuss with Cannae or THL, as
applicable, (a) the feasibility of entering into a “tax receivable agreement”
with Cannae or THL, as applicable, or (b) the possibility of compensating Cannae
or THL, as applicable, for tax attributes provided to IPO Co by reason of (x)
the taxable exchanges effected by Cannae or THL, as applicable, or (y) net
operating losses or other similar tax attributes (if any) of Cannae or each THL
Holding Company, as applicable. Upon the consummation of such transaction, the
Members shall enter into a securityholders, registration rights or similar
agreement with such IPO Co in form and substance determined in good faith by the
Board to provide the Members the relative rights and restrictions set forth in
the Registration Rights Agreement. The securities of IPO Co received by each
Member under this Section 9.3 or otherwise shall be of like kind and have a
value at least equal to the value of the Units replaced thereby, calculated as
if the Company were being liquidated in a hypothetical liquidation with the
proceeds in such liquidation equal in amount to the implied aggregate equity
valuation of such corporation immediately prior to the consummation of the
initial Public Offering; provided that the Members who hold Class B Units shall
receive equity securities of IPO Co that have substantially similar vesting
restrictions.

 



- 34 -

 

 

(b)              If the Board has approved a distribution described in clause
(ii) of the definition herein of “Significant Transaction”, at the request of
Cannae or THL, Black Knight shall use reasonable best efforts to allow Cannae or
THL, as applicable, to exchange its Interests (including THL Holding Company
Interests, provided that the requirements of Section 8.2(i) are satisfied) for
shares of capital stock of Newco on a tax-free basis to Cannae, THL, Black
Knight and Newco. Further, at the request of Cannae or THL, and to the extent
that it does not delay or disadvantage the proposed transaction or the general
operation of the business, Black Knight and Cannae or THL, as applicable, shall
discuss a structure that allows Cannae or THL, as applicable, to elect to either
(i) exchange its Interests (including THL Holding Company Interests) for shares
of capital stock of Newco following such distribution or (ii) retain such
Interests, subject to contractual rights in favor of Cannae or THL, as
applicable, to exchange such interests for shares of capital stock of Newco. In
connection with an exchange described in clause (i) or (ii) of the immediately
preceding sentence Black Knight shall also discuss with Cannae or THL, as
applicable, (a) the feasibility of entering into a “tax receivable agreement”
with Cannae or THL, as applicable,, or (b) the possibility of compensating
Cannae or THL, as applicable, for tax attributes provided to Newco by reason of
(x) the taxable exchanges effected by Cannae or THL, as applicable, or (y) net
operating losses or other similar tax attributes (if any) of Cannae or each THL
Holding Company. Upon the consummation of such transaction, the Members shall
enter into a securityholders, registration rights or similar agreement with such
Newco in form and substance determined in good faith by the Board to provide the
Members the relative rights and restrictions set forth in the Registration
Rights Agreement. The securities of Newco received by each Member under this
Section 9.3 or otherwise shall be of like kind and have a value at least equal
to the value of the Units replaced thereby, calculated as if the Company were
being liquidated in a hypothetical liquidation with the proceeds in such
liquidation equal in amount to the implied aggregate equity valuation of such
corporation immediately prior to the consummation of such distribution; provided
that the Members who hold Class B Units shall receive equity securities of Newco
that have substantially similar vesting restrictions.

 

9.4              Call Rights.

 

(a)               Following the third (3rd) anniversary of the Closing Date
until such time as a Public Offering has been consummated, Black Knight or
Parent (each, a “Calling Party”) may, but shall not be required to, elect by
written notice (the “Call Notice”) to purchase all of the Cannae Units, all of
the THL Units and/or all of the THL Holding Company Interests (such right, the
“Call Right”) and, if such option is exercised, Cannae and THL (each, a “Called
Party”), as applicable, shall sell to the Calling Party all of the Cannae Units,
all of the THL Units and/or all of the THL Holding Company Interests (subject to
Section 8.2(i)) owned by such Called Party, as applicable (the “Called Units”),
at a price per Unit equal to the Call Price.

 



- 35 -

 

 

(b)              The closing of the purchase by the Calling Party of the Called
Units pursuant to Section 9.4(a) shall take place at the principal office of the
Company on the date chosen by the Calling Party, which date shall in no event be
more than thirty (30) days after determination of the Call Price (subject to any
extension necessary to obtain any required regulatory or shareholder approvals
as well as to ensure a shelf registration statement is effective on the purchase
date, such extension to last no longer than 180 days from the delivery of such
notice). If such date is not a business day, such purchase shall occur on the
next succeeding business day. At such closing, (i) the Calling Party shall pay
the Called Party, and (ii) the Called Party shall transfer the Called Units to
the Calling Party, free and clear of any lien or encumbrance, with any
documentation reasonably requested by the Calling Party to evidence such
transfer, which documentation shall require the Called Party to make the
representations and warranties in the immediately succeeding sentence. The
transfer of the Called Units and acceptance of the aggregate Call Price of all
Called Units by any Person selling such Called Units pursuant to this Section
9.4 shall be deemed accompanied with a representation and warranty by such
Person that: (1) such Person has full right, title and interest in and to such
Called Units; (2) such Person has all necessary power and authority and has
taken all necessary action to sell such Called Units as contemplated hereby; (3)
such Called Units are free and clear of any and all liens or encumbrances; and
(4) there is no adverse claim with respect to such Called Units.

 

(c)               The Calling Party may pay the aggregate Call Price of all
Called Units in (i) lump-sum cash, by wire transfer of immediately available
funds, (ii) Black Knight’s common stock (which common stock (A) shall be valued
based on the average closing stock prices of Black Knight’s common stock for the
twenty (20) trading days immediately preceding the date that Black Knight
receives written notice of the approval of the Appraisal Price, (B) shall be
restricted securities the resale of which shall be registered immediately
following the issuance of such common stock pursuant to an effective shelf
registration statement (which Black Knight shall ensure remains effective with
respect to Cannae or THL at least until the time at which Cannae or THL, as
applicable, no longer owns more than 2% of the then outstanding shares of Black
Knight’s common stock and any shares of Black Knight’s common stock then held by
Cannae or THL, as applicable, are otherwise freely tradable pursuant to Rule 144
of the Securities Act without volume restrictions or other limitations, subject
to customary blackout provisions in the event Black Knight is unable to file,
amend or supplement such shelf registration statement or the applicable
prospectus or prospectus supplement as a result of a pending material
transaction or other material event) and (C) shall not be subject to a
contractual lockup or any other trading restriction, except for trading
restrictions applicable to affiliates and/or insiders and customary blackout
periods) or (iii) a combination of cash and Black Knight common stock (valued in
accordance with clause (ii)). The Calling Parties agree that, to the extent that
they choose to pay the aggregate Call Price of all Called Units with common
stock of Black Knight, they shall use reasonable efforts to structure such
purchase of Called Units in a manner that is tax efficient for the Calling Party
and Cannae or THL, as applicable.

 



- 36 -

 

 

Article X
TAKE-ALONG RIGHT

 

10.1          Take-Along Right.

 

(a)               Subject to Section 4.2(b) in the case of Cannae and the THL
Holders, and Section 8.2(i) in the case of the THL Holders, if the Parent elects
to consummate, or to cause the Company to consummate, a transaction constituting
a Sale of the Company, Parent shall notify the Company and the other Members in
writing of that election and the other Members will consent to and raise no
objections to the proposed transaction, and the Members and the Company will
take all other actions reasonably necessary or desirable to cause the
consummation of such Sale of the Company on the terms proposed by Parent;
provided that each of Cannae and THL shall only be subject to the “take-along”
provisions of this Section 10.1 to the extent that the Sale of the Company would
result in, assuming consummation of such transaction, a Cannae Threshold
Multiple of Investor Capital and THL Threshold Multiple of Investor Capital of
greater than 2.0. Without limiting the foregoing, but subject to the conditions
set forth therein, (i) if the proposed Sale of the Company is structured as a
sale of assets or a merger or consolidation, or otherwise requires Member
approval, the Members and the Company will vote or cause to be voted all Units
that they hold or with respect to which such Member has the power to direct the
voting and which are entitled to vote on such transaction in favor of such
transaction and will waive any appraisal rights which they may have in
connection therewith and (ii) if the proposed Sale of the Company is structured
as or involves a sale or redemption of Units, the Members will agree to sell
their pro-rata share of the Units being sold in such Sale of the Company on the
terms and conditions approved by the Parent, and the Members will execute any
definitive sale agreements, and will make to the buyer the same representations,
warranties, covenants, indemnities and agreements (other than, in the case of
Parent, Cannae and THL, non-competition agreements) as the Parent makes in
connection with such Sale of the Company, and must agree to bear their ratable
share (which shall be proportionate based on the amount of Units that are being
sold in such Sale of the Company) of all liabilities of the Members arising out
of representations, warranties (other than those representations, warranties,
covenants, indemnities and agreements that pertain specifically to a given
Member), covenants, indemnities or other agreements made in the definitive sale
agreements. Each Management Member hereby grants to Parent a power of attorney
to execute and deliver in the name and on behalf of such Management Member all
such agreements, instruments and other documentation (including any written
consents of Members) as is required to Transfer the Units held by such
Management Member in accordance with the provisions of this Section 10.1.

 

(b)              The obligations of the Members with respect to the Sale of the
Company are subject to Section 4.2(b) in the case of Cannae and the THL Holders,
Section 8.2(i) of the THL Holders and to the satisfaction of the following
conditions: (i) all Members shall receive the same form of consideration (which
shall be cash or marketable securities) and the price per unit to be received by
each Member will be determined as if the Company had been sold for the valuation
implied by such Sale of the Company (by extrapolating such valuation to a sale
of all of the Units to the extent that such Sale of the Company is not a sale of
all of the Units) and the proceeds of such sale had been distributed by the
Company in complete liquidation pursuant to the rights and preferences set forth
in Section 5.2 (for the avoidance of doubt, all holders of Class A Units shall
receive the same amount of consideration per Class A Unit), (ii) all holders of
rights without regard to vesting restrictions to acquire a particular class or
series of securities will be given an opportunity to, upon the consummation of
the Sale of the Company, receive in exchange for such rights consideration equal
to the amount determined by multiplying (1) the same amount of consideration per
share, unit or amount of Units received by the holders of such type and class of
Units in connection with the Sale of the Company by (2) the number of Units,
shares or aggregate amount of Units represented by such rights, and (iii) in no
event shall the aggregate liability of any Member for representations,
warranties, covenants, indemnities or agreements (other than with respect to
such Member’s ownership of its Units, its ability to consummate the transfer
thereof, and investment representations required under applicable securities
laws) with respect to any Sale of the Company exceed the proceeds received by
such Member in such Sale of the Company.

 



- 37 -

 

 

(c)               Each Member will bear its or his pro-rata share (based upon
the relative amount of consideration received by such Member in a Sale of the
Company) of the reasonable and customary costs of any sale of Units pursuant to
a Sale of the Company to the extent such costs are incurred for the benefit of
all Members and are not otherwise paid by the Company or the acquiring party.
Costs incurred by or on behalf of a Member for its or his sole benefit will not
be considered costs of the transaction hereunder. In the event that any
transaction that the Parent elects to consummate or cause to be consummated
pursuant to and in accordance with this Article X is not consummated for any
reason, the Company will reimburse the Parent, Cannae and THL for all actual and
reasonable expenses paid or incurred by the Parent, Cannae and THL in connection
therewith.

 

Article XI
REDEMPTION RIGHTS

 

11.1          Redemption of Units. At any time prior to a Public Offering
becoming effective:

 

(a)               Black Knight shall provide Cannae, THL and each Management
Member with no less than thirty (30) days prior written notice of any event that
will constitute a Black Knight Change of Control. If Cannae, THL or any
Management Member (each, a “Redeeming Party”) gives notice of its election (such
election, the “Redemption Notice”) within twenty (20) days after receipt of such
notice from the Parent, to have the Company redeem the Cannae Units, THL Units,
THL Holding Company Interests or a combination thereof (as applicable) or
applicable Management Member’s Class B Units, then, upon consummation of such
Black Knight Change of Control (the “Redemption Date”), the Company shall be
required to redeem, at the Redemption Price (as defined below), all of the Units
then held by Cannae (the “Cannae Redemption Units”), all of the Units, THL
Holding Company Interests or a combination thereof then held by THL (the “THL
Redemption Units”) and all of the Units (whether vested or unvested) then held
by the applicable Management Member (the “Management Member Redemption Units”
and together with the Cannae Redemption Units and the THL Redemption Units, the
“Redemption Units”). Any Redemption Notice must request redemption of all, and
not less than all, of the Units held by the applicable Member.

 



- 38 -

 

 

(b)              For purposes of this provision, a “Black Knight Change of
Control” shall be deemed to have occurred when there has occurred the
consummation of (i) an acquisition by any “person” (as that term is used in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act (or any successor
item, regulation or act to the same effect)) of beneficial ownership, directly
or indirectly, of securities of Parent representing more than fifty percent
(50%) of the combined voting power of Parent’s then outstanding securities; or
(ii) the sale of all or substantially all of the consolidated assets of Black
Knight.

 

(c)               Upon delivery of the Redemption Notice the parties shall
initiate an Appraisal Process to determine the redemption price (the “Redemption
Price”) for the Redemption Units. The Redemption Price for each Cannae
Redemption Unit or THL Redemption Unit shall be the Appraisal Price of each Unit
of the Company’s Class A Units on the date that the applicable Redemption Notice
is first given under this Section 11.1 (the “Determination Date”). The
Redemption Price for each Management Member Redemption Unit shall be based upon
the valuation implied by the Appraisal Price on the date that the Redemption
Notice is first given under this Section 11.1 (assuming the Company had been
sold for the valuation implied by the Appraisal Price (by extrapolating such
valuation to a sale of all of the Units) and the proceeds of such sale had been
distributed by the Company in complete liquidation pursuant to the priorities
set forth in Section 5.2).

 

(d)              In consideration of the redemption of the Cannae Redemption
Units or the THL Redemption Units hereunder, the Company shall deliver to Cannae
or THL, as applicable, on the Redemption Date, the Redemption Price for its
Units, in cash by certified check or by wire transfer of immediately available
funds. In consideration of the redemption of the Management Member Redemption
Units hereunder, the Company shall deliver to applicable Management Member on
the Redemption Date, the Redemption Price for its Units, in cash by certified
check or by wire transfer of immediately available funds.

 

11.2          Redemption Closing. The closing of the redemption of the Redeeming
Parties being redeemed (the “Redemption Closing”) shall take place immediately
prior to/concurrently with the consummation of the Black Knight Change of
Control at the offices of the Parent, 601 Riverside Ave., Jacksonville, FL 32204
on the applicable Redemption Date, or at such other time and place as the
Redeeming Party and the Company may agree. Each Redeeming Party shall deliver to
the Company at the Redemption Closing a certificate or certificates evidencing
the Units redeemed hereunder together with executed assignments of interest.

 

11.3          Failure to Redeem. If the Company fails to redeem all of the
Redemption Units on the Redemption Date, then the Company shall be deemed to
have breached Section 11.1. If the Company’s breach is due to insufficient
funds, then those funds which are available to the Company will be used to
redeem, pro rata, based on the aggregate Redemption Price payable to the
Redeeming Party, the maximum possible number of Redemption Units. Any subsequent
redemption by the Company shall be for the remaining Redemption Units of the
Redeeming Party, allocated pro rata based on the Redeeming Party’s ownership of
the remaining Redemption Units. In the event of such a breach, in addition to
any other remedies available to the Redeeming Party at law or in equity, between
the Redemption Date and such time as the redemption is completed, the Redemption
Price for the Redeeming Party’s Units shall bear interest at the rate of six
percent (6%) per annum, compounded annually; provided that such rate shall
increase by two percent (2%) on the date that is six (6) months after the
Redemption Date, and subject to applicable law, shall further increase by an
additional two percent (2%) on the last day of every quarter thereafter, until
such Redemption Units are fully redeemed. If the Company redeems fewer than all
of the Redemption Units offered for redemption, the holders of the Units not
redeemed shall continue to receive the benefit of the rights and privileges
afforded the Units hereunder.

 



- 39 -

 

 

Article XII
PRE-EMPTIVE RIGHTS

 

12.1          Issuance of New Units.

 

(a)               Purchase Rights. If at any time after the date of this
Agreement the Company proposes to issue or sell any Units, Unit Equivalents or
securities convertible into equity securities of the Company, or any Subsidiary
of the Company proposes to issue or sell to a third party other than the Company
or a wholly-owned Subsidiary of the Company any of its equity securities,
Subsidiary Security Equivalents or securities convertible into equity securities
of any Subsidiary of the Company (collectively, “New Units”), the Company shall
first offer to sell to each Member (other than any Management Member, as to whom
this Section 12.1 shall not apply) a portion of each type of such New Units
equal to the quotient determined by dividing (x) the number of Class A Units
held or beneficially owned by such Member, by (y) the total number of Class A
Units held or beneficially owned by all Members (other than any Management
Member as to whom this Section 12.1 does not apply). A Member shall be entitled
to purchase all or any portion of its respective portion (as determined in the
immediately preceding sentence) of such New Units at the most favorable price
and on the most favorable terms as such New Units are to be offered. The holders
of Units shall further have a right of over-allotment such that to the extent a
Member (a “Rejecting Holder”) does not does not exercise its right to purchase
any of the New Units, or exercises its rights for less than all of its pro rata
share of the New Units (as determined above), then each other Member may elect
to purchase its pro rata share (as determined above) of such New Units which the
Rejecting Holder does not elect to purchase.

 

(b)              Offer Period. In order to exercise its purchase rights
hereunder, each Member must, within 30 days after receipt of written notice from
the Company describing in reasonable detail the New Units being offered, the
purchase price thereof, the payment terms, the percentage of the New Units
initially available to such holder pursuant to Section 12.1(a) and the
over-allotment right available in connection therewith, deliver a written notice
to the Company describing its election to exercise its purchase rights
hereunder.

 

(c)               Expiration of Offer Period. Upon the expiration of the
offering period described above, the Company shall be entitled to sell such New
Units which the Members have not elected to purchase during the 180 days
following such expiration on terms and conditions no more favorable to the
purchasers thereof than those offered to the Members pursuant to Section
12.1(a). Any New Units to be sold by the Company after such 180-day period must
be reoffered to the Members pursuant to the terms of this Section 12.1.

 



- 40 -

 

 

(d)              Exceptions to Purchase Rights. The provisions of this Section
12.1 will not apply to the following issuances of New Units:

 

(i)                 Class B Units issued or to be issued to employees, officers,
Managers or directors of, or consultants or advisors to the Company, pursuant to
the Company Incentive Plan,

 

(ii)              Securities issued in respect of or in exchange for Units by
way of a Unit distribution, Unit split or similar transaction, and

 

(iii)            Securities issued in the first Public Offering approved by the
Board in accordance with the terms hereof.

 

Article XIII
ACCESS, INFORMATION RIGHTS, CONFIDENTIALITY AND ADDITIONAL AGREEMENTS

 

13.1          Board Access. The Company agrees as follows:

 

(a)               In the event that either Cannae or THL loses its right to
designate directors pursuant to Section 4.1(b) or Section 4.1(c), as applicable,
and for so long as Cannae or THL is a Member of the Company, the Company will,
and will cause its Subsidiaries to, upon reasonable notice at reasonable times
from time to time, provide Cannae or THL (and any other parent company of THL
that is a venture capital operating company), at the sole expense of Cannae or
THL, reasonable opportunities to routinely consult with and advise the
management of the Company and its subsidiaries on all matters relating to the
operation of the Company and each such Subsidiary, including with respect to any
proposed merger, sale of all or substantially all of the Company’s assets or
capital stock, liquidation or dissolution of or by the Company or other similar
transaction, and shall consider, in good faith, the recommendations of Cannae or
THL, as applicable, in connection with the matters on which it is consulted;
provided that the ultimate discretion with respect to all such matters shall be
retained by the Company and the Company shall not be under any obligation to
accept the recommendations of Cannae or any THL Holder. The Company shall give,
and shall cause its subsidiaries to give, subject to compliance with applicable
laws and confidentiality obligations to third parties, Cannae, THL (and any
other parent company of THL that is a venture capital operating company) and
their authorized representatives reasonable access during normal business hours
to all books of account, facilities and properties of the Company and its
subsidiaries and permit Cannae or THL (and any parent company of THL that is a
venture capital operating company), as applicable, to make such copies and
inspections thereof as any such Person may reasonably request and discuss the
affairs, finances and accounts with the officers thereof; provided, that Cannae
or THL, as applicable, shall not exercise such rights more often than quarterly
during any calendar year, and such additional times as may be reasonably
required in order to qualify any of the Units as a venture capital investment
(as defined in the Department of Labor Regulation § 2510.3-101). Any such visit
will be at the expense of Cannae or THL (or such other parent company of THL
that is a venture capital operating company), as applicable.

 

(b)              If reasonably required, in order to qualify any of the Units as
a venture capital investment (as defined in the Department of Labor Regulation §
2510.3-101) then the Company shall promptly provide true and correct copies of
all documents, reports, financial data, and such additional financial and other
information with respect to the Company, and its subsidiaries as Cannae or THL
(and any other parent company of THL that is a venture capital operating
company) may from time to time reasonably request.

 



- 41 -

 

 

(c)               The Company’s obligations pursuant to Section 13.1(a) shall
survive until a Public Offering and the Company’s obligation pursuant to Section
13.1(b) shall survive until the later of (i) a Public Offering, or (ii) the time
that Cannae or THL, as applicable, holds less than fifty percent (50%) of its
initial equity investment in the Company.

 

13.2          Information Rights. Prior to the consummation of the first Public
Offering, the Company shall provide to Cannae and THL the following information:

 

(a)               Within ninety (90) days after the end of each fiscal year, an
audited consolidated balance sheet of the Company and its Subsidiaries as of the
end of such fiscal year, and an audited consolidated statement of income and
statement of cash flows of the Company and its Subsidiaries for such year, in
each case prepared in accordance with generally accepted accounting principles
and setting forth in comparative form the figures for the previous fiscal year,
all in reasonable detail (including footnotes), and audited by the Company’s
independent public accountants.

 

(b)              Following the end of each of the first three (3) fiscal
quarters of each fiscal year beginning in fiscal year 2021, within forty-five
(45) days, unaudited financial statements (excluding footnotes) of the Company
including (i) consolidated balance sheets, (ii) consolidated statements of
income, and (iii) consolidated statements of cash flows, for such fiscal quarter
and, for items (ii) and (iii) of this Section 13.2(b), the current fiscal year
to date. Such financial statements shall be prepared in accordance with
generally accepted accounting principles consistently applied and signed by the
principal financial or accounting officer of the Company. The Company will also
provide current period financial results as compared with both the actual
results from the corresponding quarter of the previous fiscal year and, where
applicable, the budget for the current fiscal year, all in reasonable detail and
signed by the principal financial or accounting officer of the Company.

 

(c)               Within twenty (20) days after the end of each month of each
fiscal year beginning with the end of October 2020, the Company’s monthly
reporting package, including unaudited consolidated statements of income. Such
financial statements shall be prepared in accordance with generally accepted
accounting principles consistently applied (other than omission of accompanying
notes) and compared with both the actual results from the corresponding month of
the previous fiscal year and the budget (including any reforecasts) for the
current fiscal year, all in reasonable detail and signed by the principal
financial or accounting officer of the Company.

 

(d)              As soon as reasonably practicable and in accordance with
Company’s past practice (but in no event later than the forty-fifth (45th) day
of such fiscal year), a copy of an annual budget with line items compared to the
previous year’s budget.

 



- 42 -

 

 

13.3          Confidentiality. Each Member agrees that it will hold, and will
use all commercially reasonable efforts to cause its officers, directors,
members, managers, partners, employees, accountants, counsel, consultants,
advisors, financial sources, financial institutions, and agents (the
“Representatives”) to hold, in confidence all confidential information and
documents regarding the Company and its Subsidiaries pursuant to or received by
such Member or its Representatives in connection with this Agreement or any
transaction contemplated hereby (except as required by applicable law,
regulation or legal process, including any rule or regulation of a
self-regulatory organization to which such Member or its Representatives are
subject); provided, that each Member shall be entitled to disclose such
confidential information and documents to its investors who are subject to
confidentiality obligations owed to such Members.

 

Article XIV
AMENDMENT AND TERMINATION

 

14.1          Amendment and Waiver. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Company or the Members unless such modification, amendment
or waiver is approved in writing by the Company and (i) Cannae (if and for so
long as Cannae owns at least fifty percent (50%) of its initial equity
investment in the Company), (ii) THL (if and for so long as THL owns at least
fifty percent (50%) of its initial equity investment in the Company), and (iii)
Parent; provided, that Cannae or THL, as applicable, must approve in writing any
amendment which disproportionately and adversely affects the rights of such
Member relative to the rights of other Members. The failure of any party to
enforce any of the provisions of this Agreement shall in no way be construed as
a waiver of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms.

 

14.2          Amendments by the Board. The Board, without the consent or
approval at any time of any Member (each Member, by acquiring its LLC Interests,
being deemed to consent to any such amendment), may amend any provision of this
Agreement or the Certificate, and may execute, swear to, acknowledge, deliver,
file and record all documents required or desirable in connection therewith, to
reflect:

 

(a)               Qualification to do Business. A change that is necessary to
qualify the Company as a limited liability company or a Company in which the
Members have limited liability; and

 

(b)              Changes Which are Inconsequential, Curative or Required. A
change that is:

 

(i)                 Of an inconsequential nature and does not adversely affect
any Member in any respect; or

 

(ii)              Necessary to reflect the addition or removal of any Member or
the current Capital Contributions and number or class of Units held by each
Member on the Company Register, following any change to such items in accordance
with the provisions of this Agreement.

 

14.3          Termination of Agreement. This Agreement will terminate in respect
of all Members (a) with the written consent of the Company and (i) Cannae, (ii)
THL, and (iii) Parent; or (b) upon the dissolution, liquidation or winding-up of
the Company; provided, that the Company’s obligations pursuant to Section
13.1(b) and Section 13.1(c) shall survive termination of this Agreement until
the later of (i) with respect to Cannae and THL, a Public Offering, or (ii) with
respect to Cannae, until Cannae holds less than fifty percent (50%) of its
initial equity investment in the Company, and with respect to THL, until THL
holds less than fifty percent (50%) of its initial equity investment in the
Company.

 



- 43 -

 

 

14.4          Termination as to a Party. Any Member who ceases to hold any Units
shall cease to be a Member and, except as provided herein, shall have no further
rights or obligations under this Agreement.

 

Article XV
DISSOLUTION; LIQUIDATION

 

15.1          Dissolution. The Company shall be dissolved and its affairs wound
up on the first to occur of any of the following events:

 

(a)               the decision of the Board to dissolve the Company; or

 

(b)              any other event sufficient under the Act to cause the
dissolution of the Company.

 

For the avoidance of doubt, the death, retirement, resignation, expulsion,
incapacity, bankruptcy or dissolution of a Member, or the occurrence of any
other event that terminates the continued membership of a Member in the Company,
shall not cause a dissolution of the Company, and the Company shall continue in
existence subject to the terms and conditions of this Agreement.

 

15.2          Final Accounting. Upon the dissolution of the Company, a proper
accounting shall be made from the date of the last previous accounting to the
date of dissolution.

 

15.3          Liquidation.

 

(a)               Dissolution of the Company shall be effective as of the date
on which the event occurs giving rise to the dissolution and all Members shall
be given prompt notice thereof in accordance with Section 16.7, but the Company
shall not terminate until the assets of the Company have been distributed as
provided for in Section 15.3(c). Notwithstanding the dissolution of the Company,
prior to the termination of the Company, the business, assets and affairs of the
Company shall continue to be governed by this Agreement.

 

(b)              Upon the dissolution of the Company, the Board, or, if there is
no Board, a person selected by Class A Members holding 66 2/3% in Interest of
the Class A Interests shall act as the liquidator (the “Liquidator”) of the
Company to wind up the Company. The Liquidator shall have full power and
authority to sell, assign and encumber any or all of the Company’s assets and to
wind up and liquidate the affairs of the Company in an orderly and business-like
manner. A reasonable amount of time shall be allowed for the orderly liquidation
of assets of the Company and the discharge of liabilities to creditors so as to
enable the Members to minimize the normal losses attendant upon a liquidation.

 



- 44 -

 

 

 

(c)               The Liquidator shall distribute all proceeds from liquidation
in the following order of priority:

 

(i)                 first, to creditors of the Company (including creditors who
are Members) in satisfaction of the liabilities of the Company (whether by
payment or the making of reasonable provision for payment thereof); and (ii)
second, to the Members in the same manner in which distributions are made
pursuant to Article V, which distributions shall be deemed to be made pursuant
to Article V.

 

The Liquidator shall determine whether any assets of the Company shall be
liquidated through sale or shall be distributed in kind. A distribution in kind
of an asset to a Member shall be considered, for the purposes of this Article
XV, a distribution in an amount equal to the fair market value of the assets so
distributed as determined by the Liquidator in its reasonable discretion.

 

15.4          Cancellation of Certificate. Upon the completion of the
distribution of Company assets as provided in Section 15.3, the Company shall be
terminated and the person acting as Liquidator shall cause the cancellation of
the Certificate and shall take such other actions as may be necessary or
appropriate to terminate the Company, including filing the certificate of
cancellation with the Secretary of State of the State of Delaware.

 

Article XVI
MISCELLANEOUS

 

16.1          Certain Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth or as referenced below.

 

“ABC Coverage” has the meaning given such term in Section 4.1(h).

 

“Act” has the meaning given such term in the definition of Certificate.

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

 

(a)               credit to such Capital Account any amounts that such Member is
obligated to restore pursuant to any provision of this Agreement or is deemed
obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

 

(b)              debit to such Capital Account the items described in
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

 

“Affiliate” of any particular Person means any other Person Controlling,
Controlled by or under common Control with such particular Person or, in the
case of a natural Person, any other member of such Person’s Family Group.

 



- 45 -

 

 

“Agreement” has the meaning given such term in the preamble.

 

“Appraisal Price” means the “fair market value” of each Unit determined in
accordance with this definition by one or more of the following independent
investment banking firms (the “Firms”) or one of their Affiliates acting as an
appraiser (an “Appraiser”): Bank of America Securities, LLC, Barclays Bank PLC,
Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank
AG, Goldman Sachs Group, Inc., J.P. Morgan Securities Inc. and Morgan Stanley,
provided that if all such Firms have been exhausted by either having already
rendered a valuation or a Unit Holder (which may be Cannae, THL and/or a Class B
Unit Holder depending on whose Units are being redeemed) or Parent has
approached such Firms to engage them and such Firms have declined such
engagement, then the parties will cooperate and use their reasonable best
efforts to mutually agree upon another independent, nationally recognized
investment banking firm. Each party who selects an Appraiser must make such
selection within fifteen (15) days of the event triggering the Appraisal. Each
party selecting an Appraiser hereunder shall direct the Appraiser to deliver its
valuation within thirty (30) days of being retained, and such party shall
cooperate with the Appraiser and use its reasonable best efforts to cause such
valuation to be delivered within such time frame. The expenses of any Appraiser
engaged in connection with the Appraisal Process shall be divided evenly among
Black Knight or its designee on the one hand, and, as applicable, Cannae, THL
and any other Putting Unit Holders on a pro rata basis in proportion to their
Units on the other hand. The Appraisal Price shall be determined as follows:

 

(a)               Each Appraiser retained hereunder shall determine the fair
market per Unit value of the Units assuming the sale of the entire equity
interest of the Company to an independent willing buyer in an arm’s-length
transaction under the current prevailing market conditions for the sale of all
of the equity of comparable business enterprises intended for continued use as
part of a going concern and the proceeds of such sale had been distributed by
the Company in complete liquidation pursuant to the priorities set forth in
Section 5.2. Other than as set forth in the subsequent sentence, each Appraiser
shall assume that in any such transaction each Member of the Company would
receive the same per Unit consideration applicable to the Units within such
class, and the Appraiser shall not apply any discount for a minority interest or
illiquidity of the Cannae Units, the THL Units or Class B Units, nor any control
premium.

 

(b)              The initial Appraiser shall be selected by the Unit Holder (the
“Unit Holder Appraiser”). If the Parent does not accept the per Unit valuation
arrived at by the Unit Holder Appraiser, then the Parent shall promptly notify
the Unit Holder thereof and Parent shall retain one of the Firms as a second
Appraiser (the “Parent Appraiser”). If the Appraisal Process has been initiated
by one or more Putting Unit Holders pursuant to Section 9.2, the Unit Holder
Appraiser shall be designated by the Putting Unit Holders holding a majority of
the Units of all Putting Unit Holders.

 

(c)               If a valuation is delivered by the Parent Appraiser in
accordance with paragraph (b), and the Parent Appraiser and the Unit Holder
Appraiser arrive at per Unit valuations (the “Initial Valuations”) within ten
percent (10%) of each other, the mathematical mean of the Initial Valuations
shall be deemed to be the Appraisal Price. If such Appraisers shall arrive at
Initial Valuations that are not within ten percent (10%) of each other but are
within twenty percent (20%) of each other, then the Parent Appraiser and the
Unit Holder Appraiser, as soon as reasonably practicable, shall jointly retain a
Firm to act as a third Appraiser (the “Third Appraiser”) on reasonable terms
agreed to by Cannae, THL and Parent in good faith. In the event the valuation of
the Third Appraiser is greater than the higher of the Initial Valuations, then
the Appraisal Price shall be the higher of the Initial Valuations. In the event
the valuation of the Third Appraiser is less than the lower of the Initial
Valuations, the Appraisal Price shall be the lower of the Initial Valuations. If
the valuation of the Third Appraiser is not greater than the higher of the
Initial Valuations or less than the lower of the Initial Valuations, the
Appraisal Price shall be the mathematical mean of (i) the per Unit valuation
arrived at by the Third Appraiser, and (ii) the Initial Valuation that is
closest to that of the per Unit valuation arrived at by the Third Appraiser.

 



- 46 -

 

 

(d)              If the Initial Valuations are not within twenty percent (20%)
of each other, then neither valuation shall be used and the Unit Holder(s) will
retain a new Firm (in accordance with the procedures set forth in subclause (b)
above) to act as Unit Holder Appraiser (the “Second Unit Holder Appraiser”) and
Parent shall retain a new Firm to act as Parent Appraiser (the “Second Parent
Appraiser”). If the per Unit valuations arrived at by the Second Unit Holder
Appraiser and Second Parent Appraiser (the “Second Valuations”) are within
twenty percent (20%) of each other, then the Appraisal Price shall be determined
as set forth in paragraph (c) above. If the Second Valuations are not within
twenty percent (20%) of each other, then the Second Valuations shall not be used
and the Second Parent Appraiser and the Second Unit Holder Appraiser, as soon as
reasonably practicable, shall jointly select a Firm to act as a final Appraiser
(the “Final Appraiser”) on reasonable terms agreed to by the Unit Holder(s) (in
accordance with the procedures set forth in subclause (b) above) and Parent in
good faith. So long as the valuation of the Final Appraiser is not greater than
the higher of the Second Valuations or less than the lower of the Second
Valuations, the valuation arrived at by the Final Appraiser shall be deemed to
be the Appraisal Price. In the event the valuation of the Final Appraiser is
greater than the higher of the Second Valuations, then the Appraisal Price shall
be the higher of the Second Valuations. In the event the valuation of the Final
Appraiser is less than the lower of the Second Valuations, the Appraisal Price
shall be the lower of the Second Valuations.

 

“Appraisal Process” shall mean the process described in the definition of
Appraisal Price in order to arrive at the Appraisal Price.

 

“Appraiser” has the meaning set forth in the definition of Appraisal Price.

 

“Award Agreement” means each award agreement pursuant to which Class B Units are
issued and granted under the Company Incentive Plan.

 

“Black Knight” has the meaning given such term in the preamble.

 

“Black Knight Change of Control” has the meaning given such term in Section
11.1(b).

 

“Board” has the meaning given such term in Section 4.1(a).

 

“Book Item” has the meaning given such term in Section 6.5(a)(i).

 

“Calculation Date” means the date selected by the Company as of which the Fair
Market Value of a Termination Security is determined, which date shall be (a)
not more than thirty (30) days before the closing date of the purchase of the
Termination Security and (b) at least six (6) months and one (1) day after the
date the Termination Security became vested (unless the Company determines that
such six (6) month delay is not necessary for the award pursuant to which such
Class B Units were made to be classified as an equity award under Financial
Accounting Standards Board (FASB) Accounting Standards Codification (ASC) Topic
718, Stock Compensation (or any applicable successor standards) with respect to
any Termination Security the valuation on the date that is 181 days following
the Termination Date with respect to such Terminated Employee).

 



- 47 -

 

 

“Call Notice” has the meaning given such term in Section 9.4(a).

 

“Call Price” means, as of the date that the applicable Call Notice is first
given under Section 9.4, the greater of (i) the price per Unit that the Calling
Party and the Called Party shall negotiate in good faith for thirty (30) days,
but if the parties are unable to agree upon the terms of such price within such
thirty (30)-day period, then the Appraisal Price and (ii) the price per Unit
that would result in, assuming consummation of such transaction, a THL Threshold
Multiple of Investor Capital or a Cannae Threshold Multiple of Investor Capital
(as applicable) equal to 2.0.

 

“Call Right” has the meaning given such term in Section 9.4(a).

 

“Called Party” has the meaning given such term in Section 9.4(a).

 

“Called Units” has the meaning given such term in Section 9.4(a).

 

“Calling Party” has the meaning given such term in Section 9.4(a).

 

“Cannae” has the meaning given such term in the preamble.

 

“Cannae Manager” has the meaning given such term in Section 4.1(a)(ii).

 

“Cannae Redemption Units” has the meaning given such term in Section 11.1(a).

 

“Cannae Threshold Multiple of Investor Capital” means, as of any date of
determination, the quotient obtained by dividing (a) an amount as determined by
the applicable sale price (irrespective of form of consideration) of Cannae’s
aggregate investment in the Company (whether directly or indirectly) taking into
account all Cash Distributions received by Cannae and sale proceeds received by
Cannae (other than as a result of a Transfer pursuant to clauses (d) through (f)
of the definition of Exempt Transfer) in respect of all Cannae Units prior to
such date of determination by (b) Cannae’s total gross cumulative amount of
investment in the Company as of such date of determination.

 

“Cannae Units” means Units and any other Unit Equivalents held by Cannae.

 

“Capital Account” has the meaning given such term in Section 3.9.

 

“Capital Contribution” means, with respect to any Member, the amount of cash and
the initial Gross Asset Value of any property (other than cash) contributed to
the Company by such Member at such time with respect to the Interests held by
such Member reduced by the amount of any liability of such Member assumed by the
Company or the amount of any liability to which any property contributed by such
Member is subject.

 



- 48 -

 

 

“Cash Distributions” means dividend distributions, payments of interest on
capital, capital reductions, amortizations, and redemptions and any other
distribution made by the Company to Cannae or THL, other than any Tax
Distributions; provided, for the avoidance of doubt, that any amounts received
by Cannae or THL as payment for any transaction, loan repayment or other fee
shall not be considered as Cash Distributions.

 

“Certificate” means the Certificate of Formation of the Company as filed with
the Secretary of State of the State of Delaware on September 3, 2020 pursuant to
the Delaware Limited Liability Company Act (6 Del. C. Section 18-101, et seq.,
as amended and in effect from time to time) (the “Act”), as it may be amended or
restated from time to time.

 

“Chairman” has the meaning given such term in Section 4.1(c).

 

“Class A Interest” means the limited liability company interest represented by
the Class A Units owned by a Class A Member in the Company at any particular
time, including the right of such Class A Member to any and all benefits to
which such Class A Member may be entitled as provided in the Act, this
Agreement, or otherwise, together with the obligations of such Class A Member to
comply with all terms and provisions of this Agreement and the Act.

 

“Class A Member” means each Person admitted to the Company as a Class A Member
whose name is set forth on Schedule I hereto as a Class A Member with respect to
Class A Units held by such Person, and any other Person admitted as an
additional or substitute Class A Member, so long as such Person remains a Class
A Member.

 

“Class A Units” has the meaning given such term in Section 3.3(a)(i).

 

“Class A Participation Price” means, for each Class A Unit, the aggregate amount
that would be distributed with respect to such Class A Unit in accordance with
Section 5.2 if the aggregate amount to be distributed to all Members pursuant to
Section 5.2 was equal to the implied valuation of the Company to be paid in the
Tag-Along Sale (i.e., such aggregate amount that, if distributed in accordance
with Section 5.2, would result in each Class A Unit receiving distributions
equal to the price offered to the Selling Holder for each Class A Unit in the
Tag-Along Sale).

 

“Class B Interest” means the limited liability company interest represented by
the Class B Units owned by a Class B Member in the Company at any particular
time, including the right of such Class B Member to any and all benefits to
which a Class B Member may be entitled as provided in the Act, this Agreement,
or otherwise, together with the obligations of such Class B Member to comply
with all terms and provisions of this Agreement and the Act.

 

“Class B Member” means each Person admitted to the Company as a Class B Member
whose name is set forth on Schedule I hereto as a Class B Member with respect to
Class B Units held by such Person, and any other Person admitted as an
additional or substitute Class B Member, so long as such Person remains a Class
B Member.

 

“Class B Participation Price” means, for each vested Class B Unit (including any
unvested Class B Units that will become vested as a result of the Tag-Along
Sale), the aggregate amount that would be distributed with respect to such
vested Class B Unit in accordance with Section 5.2 if the aggregate amount to be
distributed to all Members pursuant to Section 5.2 was equal to the implied
valuation of the Company to be paid in the Tag-Along Sale (i.e., an aggregate
amount that, if distributed in accordance with Section 5.2, would result in each
Class A Unit receiving distributions equal to the Class A Participation Price).

 



- 49 -

 

 

“Class B Units” has the meaning given such term in Section 3.3(a)(ii).

 

“Closing Date” has the meaning ascribed to such term in the Equity Purchase
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” has the meaning given such term in Section 4.1(i).

 

“Company” has the meaning given such term in the preamble.

 

“Company Business” has the meaning given such term in Section 2.5(a).

 

“Company Incentive Plan” means the 2020 Management Incentive Plan of the
Company, in the form attached hereto as Exhibit C, as the same may be amended,
restated, modified or supplemented from time to time.

 

“Company Minimum Gain” has the meaning given such term in Regulations Sections
1.704-2(b)(2) and 1.704-2(d).

 

“Company Notes” means the notes and instruments listed on Schedule III hereto.

 

“Company Register” has the meaning given such term in Section 3.1(a).

 

“Compensatory Interests” has the meaning given such term in Section 3.4(c)(i).

 

“Competitive Business” has the meaning given such term in Section 8.1(d).

 

“Contribution Agreement” has the meaning given such term in the recitals.

 

“Control” (including, with correlative meaning, all conjugations thereof) means
with respect to any Person, the ability of another Person to control or direct
the actions or policies of such first Person, whether by ownership of voting
Units, by contract or otherwise.

 

“Corporate Member” means a Member (or a Member the regarded owner of which is)
taxable as a corporation for U.S. federal income tax purposes at any time during
a relevant taxable period.

 

“Corporate Opportunity” has the meaning given such term in Section 16.10.

 

“Corporate Tax Rate” means the highest combined marginal U.S. federal, state and
local income tax rate for a U.S. corporation with an assumed average apportioned
state and local income tax rate of 8%.

 



- 50 -

 

 

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable for U.S. federal income
tax purposes with respect to an asset for such Fiscal Year, except that with
respect to any other asset the Gross Asset Value of which differs from its
adjusted tax basis for U.S. federal income tax purposes at the beginning of such
Fiscal Year, Depreciation shall be an amount which bears the same ratio to such
beginning Gross Asset Value as the U.S. federal income tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year bears to
such beginning adjusted tax basis; provided, however, that if the adjusted tax
basis for U.S. federal income tax purposes of an asset at the beginning of such
Fiscal Year is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the Board.

 

“Depreciation Recapture” has the meaning given such term in Section
6.5(a)(ii)(B).

 

“Determination Date” has the meaning given such term in Section 11.1(c).

 

“Election” has the meaning given such term in Section 9.1(a).

 

“Employed” has the meaning given such term in Section 3.5(a)(i).

 

“Employment” has the meaning given such term in Section 3.5(a)(i).

 

“Equity Purchase Agreement” has the meaning given such term in the recitals.

 

“Exempt Transfer” means a Transfer of Units (a) for a sale price that would
imply, assuming consummation of such Transfer and that Cannae and THL sold all
of their Units at such price, a Cannae Threshold Multiple of Investor Capital
and a THL Threshold Multiple of Investor Capital of greater than 2.0, (b)
pursuant to Section 8.2, (c) pursuant to Sections 9.1, 9.4, 10.1 or 11.1, (d)
upon the death of the holder pursuant to the applicable laws of descent and
distribution, (e) solely to or among such Member’s Family Group, (f) incidental
to the exercise, conversion or exchange of such Units in accordance with their
terms, any combination of Units (including any reverse Unit split) or any
recapitalization, reorganization or reclassification of, or any merger or
consolidation involving, the Company, (g) to and among the Affiliates of the
Member, partners of the Member and the partners of a Member (including any
limited partner of any of the THL Holders or their respective Affiliates),
stockholders, employees and Affiliates of such partners or Affiliates, and (h)
pursuant to a pledge of the Units to an unaffiliated financial institution.

 

“Exempted Arrangements” means (i) the payment of the Transaction Fees and (ii)
the arrangements provided in (A) the intercompany agreements listed on Schedule
II hereto, (B) the Company Notes and (C) any agreement or transaction which
involves payments by any party of less than $1,500,000 annually in the
aggregate, between Black Knight or any of its Affiliates, on the one hand, and
the Company or any of its Subsidiaries, on the other hand.

 

“Fair Market Value” means the fair market value reasonably determined by the
Board.

 

“Family Group” means, with respect to any individual, such individual’s spouse
and descendants (whether natural or adopted) and any trust, partnership, limited
liability company or similar vehicle established and maintained solely for the
benefit of (or the sole members or partners of which are) such individual, such
individual’s spouse and/or such individual’s descendants.

 



- 51 -

 

 

“Firms” has the meaning given such term in the definition of Appraisal Price.

 

“First Appraisal” has the meaning given such term in the definition of Appraisal
Price.

 

“First Appraisal Deadline” has the meaning given such term in Section 9.1(b).

 

“Fiscal Year” has the meaning given such term in Section 2.7.

 

“Forward Purchase Agreements” has the meaning given such term in the recitals.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for U.S. federal income tax purposes, except as follows:

 

(a)               the Gross Asset Value of any asset (other than a promissory
note described in Regulations Section 1.704-1(b)(iv)(d)(2)) contributed by a
Member to the Company is the gross fair market value of such asset as reasonably
determined by the contributing Member and the Board at the time of contribution;

 

(b)              the Gross Asset Value of all Company assets shall be adjusted
to equal their respective gross fair market values, as reasonably determined by
the Board, as of the following times: (i) the acquisition of any additional
interest in the Company by any new or existing Member in exchange for more than
a de minimis Capital Contribution; (ii) the distribution by the Company to a
Member of more than a de minimis amount of property as consideration for an
interest in the Company; (iii) the grant of an interest in the Company (other
than a de minimis interest) as consideration for the provision of services to or
for the benefit of the Company by an existing Member acting in its capacity as a
Member, or by a new Member acting in its capacity as a Member or in anticipation
of becoming a Member; and (iv) the liquidation of the Company within the meaning
of Regulations Section 1.704-1(b)(2)(ii)(g); provided, however, that the
adjustments pursuant to clauses (i), (ii) and (iii) above shall be made only if
the Board reasonably determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Members in the
Company;

 

(c)               the Gross Asset Value of any Company asset distributed to any
Member shall be adjusted to equal the gross fair market value of such asset on
the date of distribution as reasonably determined by the Board; and

 

(d)              the Gross Asset Values of all Company assets shall be increased
(or decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Section 734(b) or Section 743(b) of the Code, but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and clause (f) of the
definition of “Net Income” and “Net Loss” or Section 6.3(f); provided, however,
that such Gross Asset Values shall not be adjusted pursuant to this clause (d)
to the extent the Board reasonably determines that an adjustment pursuant to
clause (b) above is necessary or appropriate in connection with a transaction
that would otherwise result in an adjustment pursuant to this subparagraph.

 



- 52 -

 

 

If the Gross Asset Value of a Company asset has been determined or adjusted
pursuant to clause (a) or (b) above, such Gross Asset Value shall thereafter be
adjusted by Depreciation taken into account with respect to such asset for
purposes of computing Net Income or Net Loss.

 

“GTCR Blocker” has the meaning given such term in the recitals.

 

“GTCR Fund XI/C” has the meaning given such term in the recitals.

 

“Hurdle Amount” means, in respect of a Class B Unit, a specified amount, which
shall be (i) with respect to the Class B Units issued as of the date hereof (if
any), the amount set forth on Schedule I hereto, and (ii) with respect to each
subsequent issuance of Class B Units, the amount determined by the Board at the
time of such subsequent issuance and set forth both in an Award Agreement and on
Schedule I hereto (which Schedule I shall be updated from time to time upon
issuance of additional Class B Units in accordance with this Agreement). If any
Unit outstanding immediately prior to the issuance of such Class B Unit is
redeemed or repurchased by the Company, the Hurdle Amount applicable to each
Class B Unit outstanding at the time of such redemption or repurchase shall be
appropriately adjusted, as determined by the Board in good faith, such that the
amount that would be received by such Class B Unit in a Hypothetical Liquidation
immediately after such redemption or repurchase is the same as the amount that
would be received by such Class B Unit in a Hypothetical Liquidation immediately
prior to such redemption or repurchase. The Hurdle Amount for each outstanding
Class B Unit shall be increased by the aggregate amount of all Capital
Contributions made to the Company subsequent to the issuance of such Class B
Unit.

 

“Hypothetical Liquidation” means as of any date, a hypothetical liquidation of
the Company as of such date, assuming (i) that a sale of all the assets of the
Company occurs at prices equal to their respective fair market values (as
reasonably determined by the Board), (ii) the net proceeds of such sale are
distributed to the Members pursuant to Section 5.2, and after payment of all
actual Company indebtedness, and any other liabilities related to the Company’s
assets, limited, in the case of the hypothetical payment of non-recourse
liabilities, to the collateral securing or otherwise available to satisfy such
liabilities.

 

“Initial Capital Contributions” has the meaning given such term in Section
3.1(a).

 

“Initial Valuations” has the meaning given such term in the definition of
Appraisal Price.

 

“Interests” means the Class A Interests and the Class B Interests.

 

“IPO” has the meaning given to such term in Section 9.3(a).

 

“IPO Co” has the meaning given to such term in Section 9.3(a).

 

“IRS” means the U.S. Internal Revenue Service.

 

“Liquidator” has the meaning given such term in Section 15.3(b).

 

“Majority in Interest” or “___% in Interest” means, with respect to Units of a
particular class, vested Units of such class representing, (a) in the case of a
Majority in Interest, more than 50% of the aggregate number of vested Units of
such class or, (b) for all other cases, at least the designated percentage of
the aggregate number of vested Units of such class.

 



- 53 -

 

 

“Management Member” has the meaning given such term in the preamble.

 

“Management Member Redemption Units” has the meaning given such term in the
Section 11.1(a).

 

“Management Piggyback Transfer Notice” has the meaning given such term in
Section 9.2(a).

 

“Management Transfer Notice” has the meaning given such term in Section 9.2(a).

 

“Management Units” means the Class B Units.

 

“Management Units Transferee” has the meaning given such term in Section
3.5(a)(i).

 

“Manager” has the meaning given such term in Section 4.1(a).

 

“Member Nonrecourse Debt” has the meaning given such term in Regulations Section
1.704-2(b)(4) for “partner nonrecourse debt.”

 

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
the Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Regulations Section 1.704-2(i)(3).

 

“Member Sponsors” has the meaning given such term in Section 4.6(f).

 

“Members” has the meaning given such term in the preamble.

 

“New Units” has the meaning given such term in Section 12.1(a).

 

“Newco” means an entity the securities of which become listed and traded on a
national securities exchange in connection with a distribution described in
clause (ii) of the definition herein of “Significant Transaction”.

 

“Net Income” and “Net Loss” means, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such Fiscal Year or
other period, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss) with the following adjustments (without duplication):

 

(a)               any income of the Company that is exempt from U.S. federal
income tax and not otherwise taken into account in computing Net Income or Net
Loss pursuant to this paragraph, shall be added to such income or loss;

 

(b)              any expenditures of the Company described in Section
705(a)(2)(B) of the Code or treated as Section 705(a)(2)(B) of the Code
expenditures pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not
otherwise taken into account in computing Net Income or Net Loss, shall be
subtracted from such taxable income or loss;

 



- 54 -

 

 

(c)               in the event the Gross Asset Value of any Company asset is
adjusted pursuant to clauses (b) or (c) of the definition of “Gross Asset
Value”, the amount of such adjustment shall be taken into account as gain or
loss from the disposition of such asset for purposes of computing Net Income or
Net Loss;

 

(d)              gain or loss resulting from any disposition of Company property
with respect to which gain or loss is recognized for U.S. federal income tax
purposes shall be computed by reference to the Gross Asset Value of the property
disposed of, notwithstanding that the adjusted tax basis of such property
differs from its Gross Asset Value;

 

(e)               in lieu of depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year, computed based on
the Gross Asset Value of the property;

 

(f)                to the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Section 734(b) or Section 743(b) of the Code is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) to be taken into
account in determining Capital Accounts, the amount of such adjustment shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for purposes of
computing Net Income or Net Loss; and

 

(g)               any items which are specially allocated pursuant to the
provisions of Section 6.3 shall not be taken into account in computing Net
Income or Net Loss.

 

“Non-Corporate Member” means a Member other than a Corporate Member.

 

“Non-Corporate Tax Rate” means the highest combined marginal ordinary income
U.S. federal, state and local tax rate (including for the avoidance of doubt the
net investment income tax imposed by Code Section 1411 and corresponding
provisions of state and local law) for an individual residing in New York City,
New York.

 

“Nonrecourse Deductions” has the meaning given such term in Regulations Sections
1.704-2(b)(1) and 1.704-2(c).

 

“Nonrecourse Liability” has the meaning given such term in Regulations Section
1.704-2(b)(3).

 

“Note” has the meaning given such term in Section 3.5(d).

 

“OB Holdings” has the meaning given such term in the recitals.

 

“Offered Class A Units” has the meaning given such term in Section 8.2(a).

 

“Original Agreement” has the meaning given such term in the recitals.

 



- 55 -

 

 

“Other Unit Holders” has the meaning given such term in Section 8.2(a).

 

“Parent” has the meaning given such term in the preamble.

 

“Parent Appraiser” has the meaning given such term in the definition of
Appraisal Price.

 

“Parent Managers” has the meaning given such term in Section 4.1(a)(ii).

 

“Partnership Representative” has the meaning given such term in Section 7.2.

 

“Percentage Interest” of any Member at any time means a fraction, expressed as a
percentage, the numerator of which is the aggregate number of Class A Units held
by such Member at such time, and the denominator of which is the aggregate
number of Class A Units held by all Members at such time.

 

“Person” means an individual, a partnership, a joint venture, a corporation, an
association, a joint stock company, a limited liability company, a trust, an
unincorporated organization or a government or any department or agency or
political subdivision thereof.

 

“Prime Rate” means the highest U.S. prime rate of interest published by The Wall
Street Journal as the “base rate” on corporate loans at large money center
commercial banks.

 

“Profits Interest” has the meaning given such term in Section 3.4(b).

 

“Proposed Rules” has the meaning given such term in Section 3.4(c)(i).

 

“Public Offering” means an offering and sale to the public of any Units or
equity securities of the Company, any successor entity or any direct or indirect
parent entity (other than Black Knight) thereof, any of its Subsidiaries, or any
Person that holds all of the Securities or assets of the Company (other than
Black Knight), pursuant to a registration statement in the United States.

 

“Put Accepting Party” has the meaning given such term in Section 9.1(a).

 

“Put Units” has the meaning given such term in Section 9.1(a).

 

“Putting Party” has the meaning given such term in Section 9.1(a).

 

“Putting Unit Holder” has the meaning given such term in Section 9.2(a).

 

“Quorum” means, with respect to any meeting of Managers of the Board, a group of
Managers present at any meeting that includes at least a majority of Managers as
of such time.

 

“Redeeming Party” has the meaning given such term in Section 11.1(a).

 

“Redemption Closing” has the meaning given such term in Section 11.2.

 

“Redemption Date” has the meaning given such term in Section 11.1(a).

 

“Redemption Notice” has the meaning given such term in Section 11.1(a).

 



- 56 -

 

 

“Redemption Price” has the meaning given such term in Section 11.1(c).

 

“Redemption Units” has the meaning given such term in Section 11.1(a).

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, by and among the Company, Parent, THL,
Cannae and the other parties that may from time to time become party thereto.

 

“Regular Distributions” means all distributions other than Tax Distributions.

 

“Regulations” means the Income Tax Regulations promulgated under the Code, as
amended.

 

“Regulatory Allocations” has the meaning given such term in Section 6.3(g).

 

“Rejecting Holder” has the meaning given such term in Section 12.1(a).

 

“Reserves” means the amount of proceeds that the Board determines in good faith
and in its reasonable discretion is necessary to be maintained by the Company
for the purpose of paying reasonably anticipated expenses, liabilities and
obligations of the Company regardless of whether such expenses, liabilities and
obligations are actual or contingent.

 

“Safe Harbor Election” has the meaning given such term in Section 3.4(c)(i).

 

“Sale Notice” has the meaning given such term in Section 8.2(a)

 

“Sale of the Company” means the consummation of a transaction, whether in a
single transaction or in a series of related transactions that are consummated
contemporaneously (or consummated pursuant to contemporaneous agreements), with
any other Person or group of Persons on an arm’s-length basis other than an
Affiliate of Cannae or THL, pursuant to which such party or parties (a) acquire
(whether by merger, Unit purchase, recapitalization, reorganization, redemption,
issuance of Units or otherwise) more than fifty-percent (50%) of the voting
Units of the Company or (b) acquire assets constituting all or substantially all
of the assets of the Company and its Subsidiaries on a consolidated basis;
provided, however, that in no event shall a Sale of the Company be deemed to
include any transaction effected for the purpose of (i) changing, directly or
indirectly, the form of organization or the organizational structure of the
Company or any of its Subsidiaries or (ii) contributing Securities to entities
controlled by the Company; provided, that a Public Offering shall in no
circumstances constitute a Sale of the Company.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Appraisal Deadline” has the meaning given such term in Section 9.1(b).

 

“Second Election” has the meaning given such term in Section 9.1(b).

 

“Second Parent Appraiser” has the meaning given such term in the definition of
Appraisal Price.

 



- 57 -

 

 

 

“Second Unit Holder Appraiser” has the meaning given such term in the definition
of Appraisal Price.

 

“Second Valuations” has the meaning given such term in the definition of
Appraisal Price.

 

“Securities” means securities of every kind and nature, including stock, notes,
bonds, evidences of indebtedness, options to acquire any of the foregoing, and
other business interests of every type, including interests in any Person.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulation
promulgated thereunder, all as the same have been or may be amended from time to
time.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934 and the
rules and regulation promulgated thereunder, all as the same have been or may be
amended from time to time.

 

“Sellers” has the meaning given such term in the recitals.

 

“Selling Holder” has the meaning given such term in Section 8.2(a).

 

“Significant Transaction” means any of (i) a Public Offering or (ii) a
distribution of stock of a Person holding Class A Units, which distribution is
intended to qualify as a tax-free distribution under Section 355 of the Code
which, in each case, results in the Units or other securities (either of the
Company, of a Person holding Class A Units, or of a person described in the
definition of “Public Offering” above) becoming listed on a national securities
exchange; provided however, that for the avoidance of doubt, a distribution by
any Member to Black Knight or Cannae shall not be considered a Significant
Transaction.

 

“Subsidiary” means, with respect to any specified Person, any other Person in
which such specified Person, directly or indirectly through one or more
Affiliates or otherwise, beneficially owns at least fifty percent (50%) of
either the ownership interest (determined by equity or economic interests) in,
or the voting control of, such other Person.

 

“Subsidiary Security Equivalents” means (without duplication with any other
Subsidiary Security Equivalents) rights, warrants, options, convertible equity
securities, or exchangeable equity securities or indebtedness, or other rights,
exercisable for or convertible or exchangeable into, directly or indirectly,
equity securities or securities exercisable for or convertible or exchangeable
into equity securities, as the case may be, whether at the time of issuance or
upon the passage of time or the occurrence of some future event.

 

“Tag-Along Notice” has the meaning given such term in Section 8.2(b).

 

“Tag-Along Portion” means, for any Selling Holder or Tagging Person in a
Tag-Along Sale, that number of Units equal to the product of (i) the total
number of Units to be sold in the Tag-Along Sale (assuming the conversion of all
vested Class B Units in accordance with Section 8.2(c)), and (ii) such Selling
Holder’s or Tagging Person’s Percentage Interest (assuming the conversion of all
vested Class B Units in accordance with Section 8.2(c)).

 



- 58 -

 

 

“Tag-Along Sale” has the meaning given such term in Section 8.2(a).

 

“Tag-Along Sale Percentage” has the meaning given such term in Section 8.2(a).

 

“Tagging Persons” has the meaning given such term in Section 8.2(b).

 

“Target” has the meaning given such term in the recitals.

 

“Tax Distribution” means a distribution under Section 5.3.

 

“Termination Date” has the meaning given such term in Section 3.5(a)(i).

 

“Terminated Employee” has the meaning given such term in Section 3.5(a)(i).

 

“Termination Event” has the meaning given such term in Section 3.5(a)(i).

 

“Termination Price” has the meaning given such term in Section 3.5(c).

 

“Termination Securities” has the meaning given such term in Section 3.5(a)(i).

 

“Third Appraiser” has the meaning given such term in the definition of Appraisal
Price.

 

“Third Election” has the meaning given such term in Section 9.1(b).

 

“THL” has the meaning given such term in the preamble.

 

“THL Holders” has the meaning given such term in the preamble.

 

“THL Holding Company” has the meaning given such term in the preamble.

 

“THL Holding Company Interests” means the stock and indebtedness (if any) of
each THL Holding Company.

 

“THL Manager” has the meaning given such term in Section 4.1(a)(i).

 

“THL Redemption Units” has the meaning given such term in Section 11.1(a).

 

“THL Sellers” means, in connection with a disposition of THL Units or THL
Holding Company Interests, the Persons that disposed of such THL Units or THL
Holding Company Interests, respectively.

 

“THL Threshold Multiple of Investor Capital” means, as of any date of
determination, the quotient obtained by dividing (a) an amount as determined by
the applicable sale price (irrespective of form of consideration) of THL’s
aggregate investment in the Company (whether directly or indirectly) taking into
account all Cash Distributions received by THL and sale proceeds received by THL
(other than as a result of a Transfer pursuant to clauses (d) through (f) of the
definition of Exempt Transfer) in respect of all THL Units prior to such date of
determination by (b) THL’s total gross cumulative amount of investment in the
Company as of such date of determination.

 



- 59 -

 

 

“THL Units” means Units and any other Unit Equivalents held by THL.

 

“Transaction” has the meaning given such term in the recitals.

 

“Transaction Expenses” has the meaning given such term in Section 4.6.

 

“Transaction Fees” means, in connection with the Transaction, the transaction
fees to be paid pursuant to that certain letter agreement, dated as of September
15, 2020, between the Company, Trasimene Capital Management, LLC, Black Knight
and THL.

 

“Transfer” means (in either the noun or the verb form, including with respect to
the verb form, all conjugations thereof within their correlative meanings) with
respect to any security, the gift, sale, assignment, transfer, pledge,
hypothecation or other disposition (whether for or without consideration,
whether directly or indirectly, and whether voluntary, involuntary or by
operation of law) of such security or any interest therein; provided, however,
that transfers of all or any portion of stock, partnership interests (general or
limited), membership interests or other similar securities or any securities
convertible into or exercisable or exchangeable therefor in (i) Black Knight,
(ii) Cannae or (iii) THL shall not constitute a “Transfer”.

 

“Transfer Notice” has the meaning given such term in Section 9.1(a).

 

“Transferee” means any Person to whom a Member may Transfer Units.

 

“Transferor” means the transferor in a Transfer.

 

“Unit Holder” means the owner of a Unit.

 

“Unit Holder Appraiser” has the meaning given such term in the definition of
Appraisal Price.

 

“Units” means the Class A Units, the Class B Units and any other class or series
of authorized units of the Company.

 

“Unit Equivalents” means (without duplication with any Class A Units, Class B
Units or other Unit Equivalents) rights, warrants, options, convertible Units,
or exchangeable Units or indebtedness, or other rights, exercisable for or
convertible or exchangeable into, directly or indirectly, Units or securities
exercisable for or convertible or exchangeable into Units, as the case may be,
whether at the time of issuance or upon the passage of time or the occurrence of
some future event.

 

“Unreturned Capital Contributions” means, with respect to each Class A Member,
at any time of determination, the aggregate amount of such Class A Member’s
Capital Contributions less the amount of distributions received by such Class A
Member (or its predecessors in interest) under Section 5.2(a).

 

“Vice Chairman” has the meaning given such term in Section 4.1(c).

 



- 60 -

 

 

16.2          Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

16.3          Entire Agreement. Except as otherwise expressly set forth herein,
this document (including the Company Incentive Plan and any other exhibits and
schedules hereto), together with any applicable terms of any Award Agreement
between any Management Member, on the one hand, and the Company, on the other
hand, embodies the complete agreement and understanding among the parties hereto
with respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

16.4          Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by the
Company and its successors and assigns and the Members and any subsequent
holders of Units and the respective successors and assigns of each of them, so
long as they hold Units.

 

16.5          Counterparts. This Agreement may be executed in separate
counterparts (including by means of telecopied, facsimile or electronic pdf
signature pages) each of which shall be an original and all of which taken
together shall constitute one and the same agreement.

 

16.6          Remedies. The Company and the Members shall be entitled to enforce
their rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement (including costs of enforcement)
and to exercise all other rights existing in their favor. The parties hereto
agree and acknowledge that money damages may not be an adequate remedy for any
breach of the provisions of this Agreement and that the Company or any Member
may in its or his sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance or injunctive relief (without
posting a bond or other security) in order to enforce or prevent any violation
of the provisions of this Agreement.

 

16.7          Notices. Any notice provided for in this Agreement shall be in
writing and shall be either emailed, personally delivered, or mailed first class
mail (postage prepaid) or sent by reputable overnight courier service (charges
prepaid) to the Company at the address set forth below and to any other
recipient at the address indicated on the Company’s records, or at such address
or to the attention of such other person as the recipient party has specified by
prior written notice to the sending party. Notices will be deemed to have been
given hereunder when sent by email (with no message of error or non-delivery),
delivered personally, 5 days after deposit in the U.S. mail and one day after
deposit with a reputable overnight courier service. Notices to the Company will
be sent to:

 

Optimal Blue Holdco, LLC
601 Riverside Avenue
Jacksonville, FL 32204


Attention: Chief Financial Officer
Email: Kirk.Larsen@bkfs.com

 



- 61 -

 

 

with copies (which shall not constitute notice) to:

 

Cannae Holdings, LLC
1701 Village Center Circle
Las Vegas, NV 89134
Attention: General Counsel
Email: mgravelle@fnf.com

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Michael J. Aiello; Sachin Kohli
Email: michael.aiello@weil.com; sachin.kohli@weil.com

 

Thomas H. Lee Partners, L.P.
100 Federal Street
Boston, MA 02110
Attention: Shari Wolkon
Email: swolkon@thl.com

 

Notices to any Member will be sent to the address set forth opposite such
Member’s name on Exhibit A attached hereto.

 

16.8          Governing Law. The Act shall govern all questions arising under
this Agreement concerning the relative rights of the Company and its Members.
All other questions concerning the construction, validity and interpretation of
this Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Delaware applicable to contracts made and to be
performed in the State of Delaware. The parties hereto hereby irrevocably and
unconditionally submit to the exclusive jurisdiction of the Chancery Court of
the State of Delaware and any state appellate court therefrom sitting in New
Castle County in the State of Delaware (or, if the Chancery Court of the State
of Delaware declines to accept jurisdiction over a particular matter, any state
or federal court within the State of Delaware) over any suit, action or
proceeding arising out of or relating to this Agreement. The parties hereby
agree that service of any process, summons, notice or document by U.S.
registered mail addressed to any such party shall be effective service of
process for any action, suit or proceeding brought against a party in any such
court. The parties hereto hereby irrevocably and unconditionally waive any
objection to the laying of venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum. The parties hereto
agree that a final judgment in any such suit, action or proceeding brought in
any such court shall be conclusive and binding upon any party and may be
enforced in any other courts to whose jurisdiction any party is or may be
subject, by suit upon such judgment.

 

16.9          Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

 



- 62 -

 

 

16.10      Business Opportunities. Except to the extent otherwise agreed between
any Manager or any Member, on the one hand, and the Company or any of its
Affiliates, on the other hand, any Manager or Member and any Affiliate of such
Member may engage in or possess an interest in other investments, business
ventures or entities of any nature or description, independently or with others,
similar or dissimilar to, or that compete with, the investments or business of
the Company, and may provide advice and other assistance to any such investment,
business venture or entity, and the Company and the Members shall have no rights
by virtue of this Agreement in and to such investments, business ventures or
entities or the income or profits derived therefrom, and the pursuit of any such
investment or venture, even if competitive with the business of the Company,
shall not be deemed wrongful or improper. No Manager, Member nor any Affiliate
thereof shall be obligated to present any particular investment or business
opportunity to the Company even if such opportunity is of a character that, if
presented to the Company, could be taken by the Company, and any Manager, Member
or any Affiliate thereof shall have the right to take for its own account
(individually or as a partner or fiduciary) or to recommend to others any such
particular investment opportunity; provided, however, that Black Knight shall
present to the Board all investment or business opportunities of which it
becomes aware and which are within the scope of the business of the Company and
its Subsidiaries or are otherwise competitive with the business of the Company
and its Subsidiaries (each such investment or business opportunity, a “Corporate
Opportunity”), and Black Knight shall not pursue, negotiate or consummate any
Corporate Opportunity unless the Board declines to pursue such Corporate
Opportunity.

 

16.11      Appointment of Board as Attorney-in-Fact. Each Class B Member hereby
irrevocably constitutes, appoints and empowers the Board and its duly authorized
officers, managers, agents, successors and assignees, with full power of
substitution and resubstitution, as its true and lawful attorneys-in-fact, in
its name, place and stead and for its use and benefit, to execute, certify,
acknowledge, file, record and swear to all instruments, agreements and documents
necessary or advisable to carrying out the following:

 

(a)               any and all amendments to this Agreement that may be permitted
or required by this Agreement or the Act, including amendments required to
effect the admission of a Member pursuant to and as permitted by this Agreement
or to revoke any admission of a Member which is prohibited by this Agreement;

 

(b)              any certificate of cancellation of the Certificate that may be
necessary upon the termination of the Company;

 

(c)               any business certificate, certificate of formation, amendment
thereto, or other instrument or document of any kind necessary to accomplish the
Company Business;

 

(d)              all conveyances and other instruments or documents that the
Board deems appropriate or necessary to effectuate or reflect the dissolution,
termination and liquidation of the Company pursuant to the terms of this
Agreement;

 

(e)               all conveyances and other instruments or documents that the
Board deems appropriate or necessary to effectuate or reflect the conversion,
contribution or other actions contemplated by this Agreement; and

 



- 63 -

 

 

(f)                all other instruments that may be required or permitted by
law to be filed on behalf of the Company and that are not inconsistent with this
Agreement. The Board shall not take action as attorney-in-fact for any Member
which would in any way increase the liability of the Member beyond the liability
expressly set forth in this Agreement or which would diminish the substantive
rights of such Member.

 

16.12      Limited Authorization of Board. Each Class B Member authorizes such
attorneys-in-fact to take any further action which such attorneys-in-fact shall
consider necessary or advisable in connection with any of the foregoing, hereby
giving such attorneys-in-fact full power and authority to do and perform each
and every act or thing whatsoever necessary or advisable to be done in and about
the foregoing as fully as such Member might or could do if personally present,
and hereby ratifying and confirming all that such attorneys-in-fact shall
lawfully do or cause to be done by virtue hereof. The appointment by each such
Member of the Board and its duly authorized officers, agents, successors and
assigns with full power of substitution and resubstitution, as aforesaid, as
attorneys-in-fact shall be deemed to be a power coupled with an interest in
recognition of the fact that each of the Members under this Agreement shall be
relying upon the power of the Board and such officers, managers, agents,
successors and assigns to act as contemplated by this Agreement in such filing
and other action by it on behalf of the Company. The foregoing power of attorney
shall survive the assignment by any Member of the whole or any part of its
Interest hereunder. The foregoing power of attorney may be exercised by such
attorneys-in-fact by listing all of such Members executing any agreement,
certificate, instrument or document with the signatures of such
attorneys-in-fact acting as attorneys-in-fact for all of them.

 

16.13      No Third Party Beneficiaries. It is understood and agreed among the
parties that this Agreement and the covenants made herein are made expressly and
solely for the benefit of the parties hereto, and that no other Person, other
than an indemnified Person, including any Member Sponsor pursuant to Section 4.5
and Black Knight pursuant to Article XI, shall be entitled or be deemed to be
entitled to any benefits or rights hereunder, nor be authorized or entitled to
enforce any rights, claims or remedies hereunder or by reason hereof.

 

16.14      Other Instruments and Acts. The Members other than Parent, Cannae and
THL agree to execute any other instruments and perform any other acts that are
or may be necessary to effectuate and carry on the affairs of the Company.

 

16.15      Construction. Definitions in this Agreement shall be equally
applicable to both the singular and plural forms of the terms defined, and
references to the masculine, feminine or neuter gender shall include each other
gender. Where used herein, the term “Federal” shall refer to the U.S. Federal
government. As used herein, (a) “or” shall mean “and/or” and (b) “including” or
“include” shall mean “including without limitation.” It is the intention of the
parties that every covenant, term, and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any party (notwithstanding any rule of law requiring an Agreement to be strictly
construed against the drafting party), it being understood that the parties to
this Agreement are sophisticated and have had adequate opportunity and means to
retain counsel to represent their interests and to otherwise negotiate the
provisions of this Agreement.

 



- 64 -

 

 

16.16      Waiver of Action for Partition. Each of the Members irrevocably
waives during the term of the Company any right that such Member may have to
maintain an action for partition with respect to the property of the Company.

 

16.17      Relations with Members. Unless named in this Agreement as a Member,
or unless admitted to the Company as a Member as provided in this Agreement, no
Person shall be considered a Member. Subject to Article VIII, the Company and
the Board owe duties only to the Company and its Members and the provisions of
this Agreement applicable to Members (other than Section 4.5 and Article XI,
which are enforceable by the Person specified therein) are only enforceable by
Persons so named or admitted as Members.

 

16.18      Accounting Considerations. Notwithstanding anything contained herein
or in any Award Agreement to the contrary, except with respect to redemptions
pursuant to Article XI, the sale or other disposition (whether pursuant to a
call right, put right or otherwise) of Class B Units shall be delayed (and the
terms upon which such sale or disposition occurs shall be modified) to the
extent the Company determines that such delay or modification is necessary for
the award pursuant to which such Class B Units were made to be classified as an
equity award under Financial Accounting Standards Board (FASB) Accounting
Standards Codification (ASC) Topic 718, Stock Compensation (or any applicable
successor standards).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGES FOLLOW]

 



- 65 -

 

 

In Witness Whereof, the parties hereto have executed this Amended and Restated
Limited Liability Company Agreement on the day and year first above written.

 

  Optimal Blue Holdco, LLC       By: /s/ Kirk T. Larsen       Name: Kirk T.
Larsen       Title: Executive Vice President and Chief Financial Officer      
Black Knight Technologies, LLC       By: /s/ Kirk T. Larsen       Name: Kirk T.
Larsen       Title: Executive Vice President and Chief Financial Officer

 

[SIGNATURE PAGE TO A&R LLC AGREEMENT]

 





 

  

  THL Optimal Blue Blocker Corp.       By: /s/ Mark Garcia       Name: Mark
Garcia       Title: Vice President

 

[SIGNATURE PAGE TO A&R LLC AGREEMENT]

 





 

 

  Cannae Holdings, LLC       By: /s/ David W. Ducommun       Name: David W.
Ducommun       Title: Managing Director, Corporate Finance

  

  For the Purposes of Articles VII, IX, XI and XVI Solely:       Black Knight,
Inc.       By: /s/ Kirk T. Larsen       Name: Kirk T. Larsen       Title:
Executive Vice President and Chief Financial Officer

 





